EXHIBIT 10.2

 

LOGO [g898826wells_fargo.jpg]

EXECUTION VERSION

Loan No: 1013657

 

[Published CUSIP Number:            ]

[Term Loan CUSIP Number:            ]

 

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of March 31, 2015

by and among

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED, and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

Definitions

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

GAAP

     28   

Section 1.3

 

General; References to Pacific Time

     28   

ARTICLE II.

 

Credit Facility

     29   

Section 2.1

 

Intentionally Omitted

     29   

Section 2.2

 

Loans

     29   

Section 2.3

 

Intentionally Omitted

     30   

Section 2.4

 

Intentionally Omitted

     30   

Section 2.5

 

Intentionally Omitted

     30   

Section 2.6

 

Rates and Payment of Interest on Loans

     30   

Section 2.7

 

Number of Interest Periods

     31   

Section 2.8

 

Repayment of Loans

     31   

Section 2.9

 

Prepayments

     31   

Section 2.10

 

Continuation

     32   

Section 2.11

 

Conversion

     33   

Section 2.12

 

Notes

     33   

Section 2.13

 

Voluntary Reductions of the Commitments

     34   

Section 2.14

 

Extension of Maturity Date

     34   

Section 2.15

 

Intentionally Omitted

     35   

Section 2.16

 

Amount Limitations

     35   

Section 2.17

 

Intentionally Omitted

     35   

Section 2.18

 

Funds Transfer Disbursements

     35   

ARTICLE III.

 

Payments, Fees and Other General Provisions

     35   

Section 3.1

 

Payments

     35   

Section 3.2

 

Pro Rata Treatment

     36   

Section 3.3

 

Sharing of Payments, Etc

     36   

Section 3.4

 

Several Obligations

     36   

Section 3.5

 

Fees

     36   

Section 3.6

 

Computations

     37   

Section 3.7

 

Usury

     37   

Section 3.8

 

Statements of Account

     38   

Section 3.9

 

Defaulting Lenders

     38   

Section 3.10

 

Taxes

     39   

ARTICLE IV.

 

Unencumbered Pool

     43   

Section 4.1

 

Unencumbered Pool Requirements

     43   

Section 4.2

 

Eligibility and Addition of Properties

     43   

Section 4.3

 

Removal of Properties from the Unencumbered Pool

     44   

ARTICLE V.

 

Yield Protection, Etc

     45   

Section 5.1

 

Additional Costs; Capital Adequacy

     45   

Section 5.2

 

Suspension of LIBOR Loans

     46   

Section 5.3

 

Illegality

     46   

Section 5.4

 

Compensation

     47   

Section 5.5

 

Treatment of Affected Loans

     47   

Section 5.6

 

Affected Lenders

     48   

Section 5.7

 

Change of Lending Office

     48   

Section 5.8

 

Assumptions Concerning Funding of LIBOR Loans

     49   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE VI.

 

Conditions Precedent

     49   

Section 6.1

 

Initial Conditions Precedent

     49   

Section 6.2

 

Conditions Precedent to All Loans

     51   

ARTICLE VII.

 

Representations and Warranties

     52   

Section 7.1

 

Representations and Warranties

     52   

Section 7.2

 

Survival of Representations and Warranties, Etc

     58   

ARTICLE VIII.

 

Affirmative Covenants

     58   

Section 8.1

 

Preservation of Existence and Similar Matters

     58   

Section 8.2

 

Compliance with Applicable Law

     58   

Section 8.3

 

Maintenance of Property

     58   

Section 8.4

 

Conduct of Business

     59   

Section 8.5

 

Insurance

     59   

Section 8.6

 

Payment of Taxes and Claims

     59   

Section 8.7

 

Books and Records; Inspections

     59   

Section 8.8

 

Use of Proceeds

     60   

Section 8.9

 

Environmental Matters

     60   

Section 8.10

 

Further Assurances

     60   

Section 8.11

 

Material Contracts

     60   

Section 8.12

 

REIT Status

     61   

Section 8.13

 

Exchange Listing

     61   

Section 8.14

 

Guarantors

     61   

ARTICLE IX.

 

Information

     62   

Section 9.1

 

Quarterly Financial Statements

     62   

Section 9.2

 

Year-End Statements

     62   

Section 9.3

 

Compliance Certificate

     63   

Section 9.4

 

Other Information

     63   

Section 9.5

 

Electronic Delivery of Certain Information

     65   

Section 9.6

 

Public/Private Information

     66   

Section 9.7

 

USA Patriot Act Notice; Compliance

     66   

ARTICLE X.

 

Negative Covenants

     66   

Section 10.1

 

Financial Covenants

     66   

Section 10.2

 

Negative Pledge

     68   

Section 10.3

 

Restrictions on Intercompany Transfers

     68   

Section 10.4

 

Merger, Consolidation, Sales of Assets and Other Arrangements

     68   

Section 10.5

 

Intentionally Omitted

     69   

Section 10.6

 

Fiscal Year

     69   

Section 10.7

 

Modifications of Organizational Documents and Material Contracts

     69   

Section 10.8

 

Intentionally Omitted

     70   

Section 10.9

 

Transactions with Affiliates

     70   

Section 10.10

 

Environmental Matters

     70   

Section 10.11

 

Derivatives Contracts

     70   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE XI.

 

Default

     70   

Section 11.1

 

Events of Default

     70   

Section 11.2

 

Remedies Upon Event of Default

     73   

Section 11.3

 

Intentionally Omitted

     74   

Section 11.4

 

Marshaling; Payments Set Aside

     74   

Section 11.5

 

Allocation of Proceeds

     74   

Section 11.6

 

Intentionally Omitted

     75   

Section 11.7

 

Rescission of Acceleration by Requisite Lenders

     75   

Section 11.8

 

Performance by Administrative Agent

     75   

Section 11.9

 

Rights Cumulative

     76   

ARTICLE XII.

 

The Administrative Agent

     76   

Section 12.1

 

Appointment and Authorization

     76   

Section 12.2

 

Wells Fargo as Lender

     77   

Section 12.3

 

Intentionally Omitted

     78   

Section 12.4

 

Specified Derivatives Contracts

     78   

Section 12.5

 

Approvals of Lenders

     78   

Section 12.6

 

Notice of Events of Default

     78   

Section 12.7

 

Administrative Agent’s Reliance

     78   

Section 12.8

 

Indemnification of Administrative Agent

     79   

Section 12.9

 

Lender Credit Decision, Etc

     80   

Section 12.10

 

Successor Administrative Agent

     81   

Section 12.11

 

Titled Agents

     81   

ARTICLE XIII.

 

Miscellaneous

     82   

Section 13.1

 

Notices

     82   

Section 13.2

 

Expenses

     83   

Section 13.3

 

Intentionally Omitted

     84   

Section 13.4

 

Setoff

     84   

Section 13.5

 

Litigation; Jurisdiction; Other Matters; Waivers

     84   

Section 13.6

 

Successors and Assigns

     85   

Section 13.7

 

Amendments and Waivers

     89   

Section 13.8

 

Non-Liability of Administrative Agent and Lenders

     92   

Section 13.9

 

Confidentiality

     92   

Section 13.10

 

Indemnification

     93   

Section 13.11

 

Termination; Survival

     94   

Section 13.12

 

Severability of Provisions

     95   

Section 13.13

 

GOVERNING LAW

     95   

Section 13.14

 

Counterparts

     95   

Section 13.15

 

Obligations with Respect to Loan Parties

     95   

Section 13.16

 

Independence of Covenants

     95   

Section 13.17

 

Limitation of Liability

     95   

Section 13.18

 

Entire Agreement

     96   

Section 13.19

 

Construction

     96   

Section 13.20

 

Headings

     96   

Section 13.21

 

Time

     96   

Section 13.22

 

No Advisory or Fiduciary Responsibility

     96   

Section 13.23

 

Lender’s Agents

     97   

Section 13.24

 

Special Representations, Warranties and Covenants Regarding Sanctions,
Anti-Corruption, Anti-Money Laundering

     97   

 

iii



--------------------------------------------------------------------------------

SCHEDULE 1.1(a) Commitment Amounts and Commitment Percentages SCHEDULE 1.1(b)
Loan Parties SCHEDULE 1.1(c) Permitted Liens SCHEDULE 1.1(d) Ground Leases With
Remaining Terms of Less Than 30 Years SCHEDULE 1.1(e) Ground Leases Subject to
Consent SCHEDULE 4.2 Unencumbered Pool Properties SCHEDULE 7.1(b) Ownership
Structure SCHEDULE 7.1(f)(i) List of Properties SCHEDULE 7.1(f)(ii) Eligible
Properties SCHEDULE 7.1(g) Existing Indebtedness SCHEDULE 7.1(h) Material
Contracts SCHEDULE 7.1(i) Litigation SCHEDULE 7.1(s) List of Approved Affiliate
Transactions EXHIBIT A Form of Assignment and Assumption Agreement EXHIBIT B
Form of Guaranty EXHIBIT C Form of Notice of Borrowing EXHIBIT D Form of Notice
of Continuation EXHIBIT E Form of Notice of Conversion EXHIBIT F Form of Note
EXHIBIT G Form of Compliance Certificate EXHIBIT H Form of Disbursement
Instruction Agreement EXHIBIT I-1 through 4 Form of Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of March 31, 2015,
by and among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership
(the “Borrower”), each of the financial institutions initially a signatory
hereto, together with their successors and assignees under Section 13.6 (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE,
FENNER AND SMITH INCORPORATED, and GOLDMAN SACHS BANK USA, as Lead Arrangers
(collectively, the “Lead Arrangers”).

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the initial amount of up to $550,000,000 on
the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings:

“$1.75BN Bridge Commitment Letter” has the meaning given such term in
Section 6.1(b)(v).

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Acquisition” has the meaning given such term in Section 6.1(a)(xi).

“Additional Costs” has the meaning given such term in Section 5.1(b).

“Additional Term Loans” has the meaning given such term in Section 2.9(b)(i).

“Adjusted EBITDA” means EBITDA less Capital Reserves.

“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative of the Lenders under this Agreement, or any successor
“Administrative Agent” appointed pursuant to Section 12.10.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given such term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the Applicable Margin – Ratio, and following Hudson
REIT obtaining a Credit Rating and Borrower’s written election, the Applicable
Margin – Rating. Such election of the Applicable Margin – Rating by Borrower
shall be irrevocable once made.

“Applicable Margin – Rating” means, the percentage rate set forth in the table
below corresponding to the level (each a “Level”) into which Hudson REIT’s
Credit Rating then falls. Any election by Borrower for the Applicable Margin –
Rating to apply following Hudson REIT obtaining an Investment Grade Rating and
any change in Hudson REIT’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4(q) that Hudson
REIT’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section, but the Administrative Agent
becomes aware that Hudson REIT’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that Hudson REIT’s Credit Rating has changed.
During any period that the Borrower has received Credit Ratings from S&P and
Moody’s that are equivalent, the Applicable Margin – Rating shall be determined
based on the Level corresponding to such Credit Ratings. During any period that
the Borrower has received Credit Ratings from S&P and Moody’s that are not
equivalent, (a) if the Borrower has also received a Credit Rating from Fitch,
the Applicable Margin – Rating shall be determined based on the Level (if any)
corresponding to both Fitch and either S&P or Moody’s, (b) if no Level satisfies
clause (a) above and the difference between the Credit Ratings from S&P and
Moody’s is no more than one Level, the Applicable Margin – Rating shall be
determined based on the Level corresponding to the higher of such two (2) Credit
Ratings, and (c) if no Level satisfies clause (a) above and the difference
between the Credit Ratings from S&P and Moody’s is more than one Level, the
Applicable Margin – Rating shall be determined based on the Level that is one
Level below the higher of the two (2) Credit Ratings. During any period for
which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin – Rating shall be determined based on such Credit
Rating so long as such Credit Rating is from either S&P or Moody’s. During any
period that the Borrower has (x) not received a Credit Rating from any Rating
Agency or (y) received a Credit Rating from only one Rating Agency that is
neither S&P or Moody’s, the Applicable Margin - Rating shall be determined based
on Level V. The provisions of this definition shall be subject to
Section 2.6(c).

 

Rating

   A-/A3     BBB+/Baa1     BBB/Baa2     BBB-/Baa3     Non-Investment
Grade  

Level

   Level I     Level II     Level III     Level IV     Level V  

Loan - LIBOR Loan Applicable Margin

     0.900 %      0.975 %      1.150 %      1.400 %      1.850 % 

Loan - Base Rate Loan Applicable Margin

     0.000 %      0.000 %      0.150 %      0.400 %      0.850 % 

 

2



--------------------------------------------------------------------------------

“Applicable Margin – Ratio” means the percentage rate set forth below
corresponding to the ratio of Total Liabilities to Total Asset Value as
determined in accordance with Section 10.1(a):

 

Leverage Ratio

   < 40%     ³ 40% < 45%     ³ 45% < 50%     ³ 50% < 55%     ³ 55% < 60%    
> 60%  

Level

   Level I     Level II     Level III     Level IV     Level V     Level VI  

Loan - LIBOR Loan Applicable Margin

     1.30 %      1.35 %      1.45 %      1.60 %      1.90 %      2.20 % 

Loan - Base Rate Loan Applicable Margin

     0.30 %      0.35 %      0.45 %      0.60 %      0.90 %      1.20 % 

The Applicable Margin - Ratio for Loans shall be determined by the
Administrative Agent from time to time, based on the ratio of Total Liabilities
to Total Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3. Any adjustment to the
Applicable Margin - Ratio shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3. If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3, the Applicable Margin – Ratio shall equal the percentage
corresponding to Level VI until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Agreement Date through,
but excluding the date on which the Administrative Agent first determines the
Applicable Margin - Ratio for Loans as set forth above, the Applicable Margin -
Ratio shall be determined based on the Compliance Certificate delivered pursuant
to Section 6.1(a)(ix). Thereafter, such Applicable Margin - Ratio shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.6(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender, and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus one percent (1.00%); each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given such term in Section 2.6(c).

“Borrower LP Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of the date hereof, as amended,
supplemented or otherwise modified from time to time.

“Borrower Preferred Units” means the Borrower’s Series A Preferred Units as
defined in the Borrower LP Agreement.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Los Angeles, California, and New York, New York, are open for the
conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot for Office Properties or (b) $0.40 per
square foot for Studio Properties multiplied by a fraction, the numerator of
which is the number of days in such period and the denominator of which is three
hundred sixty-five (365). If the term Capital Reserves is used without reference
to any specific Property, then the amount shall be determined on an aggregate
basis with respect to all Properties of Hudson REIT and its Subsidiaries on a
consolidated basis and Hudson REIT’s Ownership Share of all Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means, as applicable, six percent (6.00%) for Office
Properties and eight and one half percent (8.50%) for Studio Properties.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85.0%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment”, as to each Lender, such Lender’s obligation to make Loans pursuant
to Section 2.2, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1(a) as such Lender’s “Commitment Amount” or as set
forth in any applicable Assignment and Assumption, as the same may be reduced
pursuant to Section 2.13 or increased or reduced as appropriate to reflect any
assignments to or by such Loan Lender effected in accordance with Section 13.6.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage, of the amount of the unpaid principal amount of all outstanding
Loans owing to such Lender as of such date, to the aggregate amount of the
unpaid principal amount of all outstanding Loans owing to all Lenders as of such
date.

“Commitment Reduction Notice” has the meaning given such term in Section 2.13.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given such term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Construction-in-Progress” means Property undergoing ground-up construction, but
not yet completed. Such Property shall cease to be Construction-in-Progress and
shall thereafter be valued using the applicable Capitalization Rate (instead of
book value) for purposes of determining Total Asset Value, (1) if Development
Completion occurs at any time during the first month of a fiscal quarter, at the
end of such fiscal quarter or (2) if Development Completion occurs after the
first month of a fiscal quarter, at the end of the following fiscal quarter. For
purposes hereof “Development Completion” means the earlier

 

5



--------------------------------------------------------------------------------

of (a) twelve (12) months after substantial completion of all improvements
(other than tenant improvements of unoccupied space) related to the development
of such Property and (b) such time as Construction-in-Progress achieves an
Occupancy Rate of at least eighty percent (80.0%).

“Continue”, “Continuation” and “Continued” means to the continuation of a LIBOR
Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” means to the conversion of a Loan of one
Type into a Loan of another Type pursuant to Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
Continuation of a LIBOR Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the passage
of time, or both.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a

 

6



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(f)) upon delivery of written
notice of such determination to the Borrower and such Defaulting Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit H to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollar”, “Dollars” or “$” means the lawful currency of the United States of
America.

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) non-cash compensation and (v) extraordinary or nonrecurring items,
including, without limitation, gains and losses from the sale of operating
Properties (but not from the sale of Properties developed for the purpose of
sale); plus (b) such Person’s pro-rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP, amortization of intangibles
pursuant to FASB ASC 805, amortization of deferred financing costs, and non-cash
compensation expenses (to the extent such adjustments would otherwise have been
included in the determination of EBITDA). For purposes of this definition,
nonrecurring items shall be deemed to include (w) transaction costs incurred in
connection herewith and the retirement of Indebtedness under the Existing Credit
Agreement (as defined in the Second Amended and Restated Credit Agreement),
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“Effective Date” has the meaning given such term in Section 6.1.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
and (ii) any Defaulting Lender or any of its Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an Office Property or Studio Property;
(b) the Property is one hundred percent (100%) owned, or leased under a Ground
Lease by the Borrower and/or a Guarantor; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary of the Borrower therein, is subject
to any Lien (other than Permitted Liens, except Permitted Liens described in
clause (g) of the definition thereof) or a Negative Pledge; (d) if such Property
is owned or leased by a Guarantor (i) none of the Borrower’s Ownership Interest
in such Guarantor is subject to any Lien (other than Permitted Liens) or to a
Negative Pledge (other than a Negative Pledge expressly permitted under
Section 10.2); and (ii) other than with respect to the Properties that are
subject to the Ground Leases set forth on Schedule 1.1(e), the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Guarantor, as
applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
or marketability of such Property. During such time as the owner of any
Unencumbered Pool Property is not required to provide a Guaranty pursuant to
Section 8.14(c), the conditions of this definition requiring that such
Unencumbered Pool Property be owned by a Guarantor shall be deemed modified to
require that such Unencumbered Pool Property be owned by a Subsidiary of
Borrower.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043(c) of ERISA with respect to a Plan (other than an
event for which the thirty-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under

 

8



--------------------------------------------------------------------------------

Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA, respectively) from any Multiemployer
Plan; (d) the incurrence by any member of the ERISA Group of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (e) the institution of proceedings to terminate a Plan or Multiemployer
Plan by the PBGC; (f) the failure by any member of the ERISA Group to make when
due required contributions to a Multiemployer Plan or Plan unless such failure
is cured within thirty (30) days or, with respect to a Plan, the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or would reasonably be expected
to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien in favor
of the PBGC under Title IV of ERISA; or (j) a determination that a Plan is, or
is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Sections 414(b) or (c) of the Internal
Revenue Code or, solely for purposes of Section 412 of the Internal Revenue Code
and Sections 302 or 4007 of ERISA, Sections 414(m) or (o) of the Internal
Revenue Code.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or passage of time or any other condition has
been satisfied.

“Exchange Act” has the meaning given such term in Section 11.1(l).

“Excluded Subsidiary” means (1) any Material Subsidiary (a) holding title to
assets that are or are to become within ninety (90) days (subject to extension
by Administrative Agent) of acquisition or refinancing collateral for any
Secured Indebtedness of such Subsidiary and that is (or will be) prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) prohibited from Guarantying the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was required by a third party equity
owner of such Subsidiary or (2) any Foreign Subsidiary or Foreign Subsidiary
Holding Company.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the

 

9



--------------------------------------------------------------------------------

liability for or the Guarantee of such Loan Party or the grant of such Lien
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Loan Party, including under Section 32 of the
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to an Applicable Law in
effect on the date on which (i) such Recipient acquires such interest in the
Loan or Commitment or (ii) in the case of a Lender, such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.

“Extended Maturity Date” means April 1, 2018.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB” means the Financial Accounting Standards Board.

“FASB ASC” means the Accounting Standards Codification of the FASB.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of March 23, 2015, by and
among the Borrower, Lead Arrangers and certain Lenders.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

“Fitch” means Fitch Ratings, a division of Fitch, Inc.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person (including Hudson REIT’s Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including Hudson REIT’s Ownership Share of such dividends paid
or accrued by any Unconsolidated Affiliate of such Person) on any Preferred
Equity Interest during such period.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of any jurisdiction within the United States of America.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
is organized under the laws of any jurisdiction within the United States of
America, all or substantially all of the assets of which are equity interests
(or equity and debt interests) in a Foreign Subsidiary (or Foreign
Subsidiaries).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures, plus (d) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP. Adjustments
for unconsolidated entities will be calculated to reflect funds from operations
on the same basis.

“GAAP” means, subject to Section 1.2, generally accepted accounting principles
in the United States of America set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

11



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority (including any supranational authorities (e.g., EU
and ECB)), body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease or sub-lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; provided that the
ground leases set forth on Schedule 1.1(d) shall not be subject to this
remaining term requirement of at least thirty (30) years; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or where the lessor has provided its consent to such
encumbrance; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) reasonable transferability of the lessee’s interest
under such lease, including ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.

“Guarantied Obligations” means, collectively, (a) all indebtedness and
obligations owing by the Borrower or any other Loan Party to any Lender or the
Administrative Agent under or in connection with this Agreement or any other
Loan Document, including, without limitation, the repayment of all principal of
the Loans, and the payment of all interest, fees, charges, reasonable attorneys’
fees and other amounts payable to any Lender or the Administrative Agent
hereunder or in connection therewith; (b) all existing or future payment and
other obligations owing by any Loan Party under any Specified Derivatives
Contract (other than any Excluded Swap Obligation); (c) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (d) all
expenses, including, without limitation, attorneys’ fees and disbursements,
permitted under Section 13.2, that are incurred by the Administrative Agent or
any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor under the Guaranty and (e) all other Obligations.

“Guarantied Party” or “Guarantied Parties” has the meaning given such term in
the Guaranty.

“Guarantor” means (a) any Person that is party to the Guaranty as a “Guarantor”
and shall in any event include Hudson REIT and each Material Subsidiary (other
than Excluded Subsidiaries) which is required to execute a Guaranty in order to
comply with Section 8.14 and (b) any Person that would be required to be a party
to the Guaranty as a “Guarantor” hereunder but for the application of
Section 8.14(c) as a result of Hudson REIT obtaining and maintaining an
Investment Grade Rating.

“Guaranty”, “Guaranties”, “Guaranteed” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying

 

12



--------------------------------------------------------------------------------

of funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean the
guaranty executed and delivered pursuant to Section 6.1 or 8.14 and
substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Hudson REIT” means Hudson Pacific Properties, Inc., a Maryland corporation.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered other than trade payables incurred in the ordinary course of such
Person’s business which are not past due for more than thirty (30) days or such
payables are being contested in good faith and for which adequate reserves have
been set aside; (c) Capitalized Lease Obligations of such Person (including
Ground Leases to the extent required under GAAP to be reported as a liability);
(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any equity redemption obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar customary exceptions to recourse liability or
exceptions relating to bankruptcy, insolvency, receivership or other similar
events, provided that the obligations under such guaranty have not become due
and payable); (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; (k) any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person; and (l) the Indebtedness of any consolidated
Affiliate of such Person and such Person’s Ownership Share of the Indebtedness
of any Unconsolidated Affiliate of such Person. All Loans shall constitute
Indebtedness of the Borrower.

 

13



--------------------------------------------------------------------------------

“Indemnifiable Amounts” has the meaning given such term in Section 12.8.

“Indemnified Costs” has the meaning given such term in Section 13.10.

“Indemnified Party” has the meaning given such term in Section 13.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given such term in Section 13.10.

“Intellectual Property” has the meaning given such term in Section 7.1(t).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of Hudson REIT, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) Hudson REIT’s Ownership Share
of Interest Expense of Unconsolidated Affiliates for such period, but, in each
case, excluding any non-cash interest expense (except for the payment-in-kind
interest expense) including, but not limited to, amortization of deferred
financing costs.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a LIBOR Loan would otherwise end after the Maturity Date
such Interest Period shall end on the Maturity Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the immediately following Business Day (or, if such immediately following
Business Day falls in the next calendar month, on the immediately preceding
Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

14



--------------------------------------------------------------------------------

“Investment Grade Rating” means either or both of a Credit Rating of BBB- or
higher from S&P or Baa3 or higher from Moody’s.

“Lead Arrangers” has the meaning set forth in the introductory paragraph hereof.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, which
has a Commitment, or if the Commitments have terminated, a Lender holding a
Loan; provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 13.23, any other
holder from time to time of any Obligations and, in each case, their respective
successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given such term in the definition of the term
“Applicable Margin-Rating.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the greater of (A) zero and (B) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to one minus the Reserve
Percentage. If, for any reason, the rate referred to in the preceding clause
(i) does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Day prior to the first day of the applicable Interest
Period for a period equal to such Interest Period. Any change in the Reserve
Percentage shall result in a change in LIBOR on the date on which such change in
the Reserve Percentage becomes effective.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.

 

15



--------------------------------------------------------------------------------

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a lien.

“Loan” has the meaning given such term in Section 2.2(a).

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered to the
Administrative Agent or a Lender by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).

“Loan Party” means the Borrower, and each other Person who guarantees all or a
portion of the Obligations means the Borrower, and each other Person who
guarantees all or a portion of the Obligations or that would be required to be a
party to the Guaranty as a “Guarantor” hereunder but for the application of
Section 8.14(c) as a result of Hudson REIT obtaining and maintaining an
Investment Grade Rating. Schedule 1.1(b) sets forth the Loan Parties in addition
to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable in exchange for common stock or other
equivalent common Equity Interests, or, at the option of the Person responding
to the redemption, for cash in lieu of Equity Interests, or a combination
thereof); in each case, on or prior to the Maturity Date.

“Material Acquisition” means any acquisition of assets by Hudson REIT, the
Borrower or any Subsidiary in which the assets acquired exceed ten percent
(10%) of the then Total Asset Value (not taking into account such new
acquisition).

“Material Adverse Effect” means (a) a materially adverse effect on (i) the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
validity or enforceability of any of the Loan Documents, or (iii) the rights and
remedies of the Lenders and the Administrative Agent under any of the Loan
Documents or (b) a material impairment on the ability of the Borrower or any
other Loan Party to (i) perform its obligations under any Loan Document to which
it is a party or (ii) timely pay the principal of or interest on the Loans or
other amounts payable in connection therewith.

 

16



--------------------------------------------------------------------------------

“Material Contract” means any written contract or other arrangement (other than
Loan Documents and Specified Derivatives Contracts) to which the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).

“Material Indebtedness” has the meaning given such term in Section 11.1(d).

“Material Subsidiary” means any Subsidiary to which more than three percent
(3.0%) of Total Asset Value, determined exclusive of cash and Cash Equivalents
and exclusive of assets that are owned by (i) Excluded Subsidiaries or
(ii) Unconsolidated Affiliates, is attributable on an individual basis.

“Maturity Date” means the Original Maturity Date or the Extended Maturity Date,
as applicable.

“Mixed-Use Property” means any mixed-use project that includes or will include a
Retail Property and will also include a multifamily property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Cash Proceeds” means with respect to any issuance of Equity Interest or
incurrence of Indebtedness for or related to borrowed money, the aggregate
amount of all cash proceeds actually received in respect of such equity issuance
or debt incurrence, net of reasonable fees, expenses, costs, underwriting
discounts and commissions incurred in connection therewith and net of taxes paid
or reasonably estimated by the Borrower to be payable as a result thereof and,
in the case of any Indebtedness for or related to borrowed money incurred by a
Subsidiary of the Borrower, subject to any limitations on distributions with
respect to the proceeds thereof.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance, but excluding pre-paid rents and revenues and security
deposits except to

 

17



--------------------------------------------------------------------------------

the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest, but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (i) general overhead expenses of
the Borrower or any Subsidiary and any property management fees; (ii) straight
line rent leveling adjustments required under GAAP; (iii) amortization of
intangibles pursuant to FASB ASC 805; and (iv) extraordinary or nonrecurring
items, including, to the extent allocable to such Property, (w) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) the greater of (i) the
actual property management fee paid during such period and (ii) an imputed
management fee in the amount of three percent (3.0%) of the gross revenues for
such Property for such period.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time, as the context may suggest or require.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
non-recourse carve-out guaranties, environmental indemnities, and other similar
customary exceptions to recourse liability; provided that none of the foregoing
have become due and payable, and except for recourse to a special purpose entity
created solely for the purpose of holding such assets) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

“Note” means a promissory note made by Borrower substantially in the form of
Exhibit F payable to a Lender in a principal amount equal to the amount of such
Lender’s Commitment.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.2(b) evidencing the Borrower’s request for a
borrowing of a Loan.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan(s).

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
and/or any other Loan Party owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations.
covenants or duties in respect of Specified Derivatives Contracts or any
Excluded Swap Obligations.

 

18



--------------------------------------------------------------------------------

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of square feet of such Property
actually leased or occupied by unaffiliated third-party tenants subject to
arm’s-length leases as to which no monetary default has occurred and has
continued unremedied for ninety (90) or more days to (b) the aggregate number of
rentable square feet of such Property.

“OFAC” has the meaning given such term in Section 7.1(y).

“Off-Balance Sheet Obligations” means liabilities and obligations of Hudson
REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Hudson REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Hudson REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which Hudson REIT is required to file with the SEC.

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Property.

“Original Maturity Date” means April 1, 2017.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Unconsolidated Affiliate
or (b) subject to compliance with Section 9.4(p), such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Unconsolidated Affiliate.

“Participant” has the meaning given such term in Section 13.6(d).

“Participant Register” has the meaning given such term in Section 13.6(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

19



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Investors” means The Blackstone Group L.P. or any Affiliates thereof.

“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws or performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature; (c) covenants,
conditions, zoning restrictions, easements, rights, restrictions and other
encumbrances on title to the real property, which do not materially detract from
the value and/or marketability of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lender Parties; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor;
(g) purchase money liens so long as no such Lien is spread to cover any property
other than that which is purchased and the amount of Indebtedness secured
thereby is limited to the purchase price, and (h) Liens in existence as of the
date hereof and set forth on Schedule 1.1(c) and with respect to Properties
added to the Unencumbered Pool after the Agreement Date, Liens in existence as
of the date such Property was added to the Unencumbered Pool and set forth on
Schedule 1.1(c) (as supplemented by the Borrower on such date) and acceptable to
Administrative Agent.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an “employee pension benefit plan” within the meaning
of Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six (6) years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Post-Default Rate” means an interest rate per annum equal to the Base Rate as
in effect from time to time, plus the Applicable Margin, plus two percent
(2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to Hudson REIT, the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

20



--------------------------------------------------------------------------------

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, Attention:
Sherif Abdelaziz, Loan No. 1013657, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment (or if at the time of
determination the Commitments have terminated or been reduced to zero, the
amount of the unpaid principal amount of all outstanding Loans owing to such
Lender as of such date) to (b) the aggregate amount of the Commitments of all
Lenders (or if at the time of determination the Commitments have terminated or
been reduced to zero, the aggregate amount of the unpaid principal amount of all
outstanding Loans owing to all Lenders as of such date). If at the time of
determination the Commitments have terminated and there are no outstanding
Loans, then the Pro Rata Shares of the Lenders shall be determined as of the
most recent date on which Commitments were in effect or Loans were outstanding.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, Hudson REIT, any Subsidiary or any
Unconsolidated Affiliate of the Borrower and which is located in a state of the
United States of America or the District of Columbia.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

“Register” has the meaning given such term in Section 13.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of

 

21



--------------------------------------------------------------------------------

Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856 through 860 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Renovation Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment that will
(i) disrupt the occupancy of at least forty percent (40.0%) of the square
footage of such Property or (ii) temporarily reduce the Net Operating Income
attributable to such Property by more than forty percent (40.0%) as compared to
the immediately preceding comparable prior period or (b) which is acquired with
occupancy of less than sixty (60.0%) and on which renovation and redevelopment
will be conducted. A Property shall cease to be a Renovation Property, (1) if
Renovation Completion occurs at any time during the first month of a fiscal
quarter, at the end of such fiscal quarter or (2) if Renovation Completion
occurs after the first month of a fiscal quarter, at the end of the following
fiscal quarter after Renovation Completion. For purposes hereof “Renovation
Completion” means the earliest to occur of (a) twelve (12) months after all
improvements (other than tenant improvements on unoccupied space) related to the
redevelopment of such Property having been substantially completed and (b) such
Property achieving an Occupancy Rate of at least eighty percent (80.0%).

“Requisite Lenders” means, as of any date, (a) Lenders having greater than fifty
percent (50%) of the aggregate amount of all Commitments of all Lenders, or
(b) if the Commitments have been terminated or reduced to zero, the Lenders
holding greater than fifty percent (50%) of the principal amount of the
aggregate outstanding Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two (2) or more Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Lenders”
shall mean at least two (2) Lenders.

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).

“Responsible Officer” means with respect to Hudson REIT, the Borrower or any
Subsidiary, the chief executive officer and the chief financial officer of the
Borrower or such Subsidiary.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or other
distribution payable solely in common Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
redemption or such other similar payment payable solely in common Equity
Interests; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Property.

“Rincon Center Property” means the property commonly known as the Rincon Center
located at 121 Spear St, San Francisco, California, 94105.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Second Amended and Restated Credit Agreement” means the Second Amended and
Restated Credit Agreement, dated as of the date hereof, among Hudson Pacific
Properties, L.P., a Maryland limited partnership, as Borrower, Wells Fargo Bank,
National Association, as Administrative Agent, and certain other lenders party
thereto from time to time.

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date on a consolidated basis and
that is secured in any manner by any Lien, and in the case of Hudson REIT
(without duplication), Hudson REIT’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.

“Secured Recourse Indebtedness” means Secured Indebtedness that is also Recourse
Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider and designated as a Specified
Derivatives Contract by Borrower in writing by notice to the Administrative
Agent and which was not prohibited by any of the Loan Documents when made or
entered into.

 

23



--------------------------------------------------------------------------------

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Agreement Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Studio Property” means a Property the substantial use of which is production
studios, stages, control rooms and/or other audio and video room space, office
and other support space, storage facilities and other incidental uses related
thereto.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30.0%) of the undepreciated book value of the total
consolidated assets at such time of the Borrower and its Subsidiaries determined
on a consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Availability Period” means the period from and including the
Effective Date to, but excluding the earlier of (i) October 1, 2015 and (ii) the
date on which the Commitments in effect on the Agreement Date have been fully
disbursed.

“Titled Agents” means, collectively, the Lead Arrangers.

“Total Asset Value” means the sum of all of the following of Hudson REIT on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:

 

  (a) cash and Cash Equivalents, plus

 

  (b) for Properties owned for more than four (4) fiscal quarters and not valued
pursuant to clauses (c) through (f) of this definition below, the sum of (i) the
quotient of NOI of such Properties, if other than Studio Properties, for the
most recent two (2) fiscal quarters annualized, divided by the applicable
Capitalization Rate, plus (ii) the quotient of NOI of such Properties, if Studio
Properties, for the most recent four (4) fiscal quarters, divided by the
applicable Capitalization Rate, plus

 

24



--------------------------------------------------------------------------------

  (c) the GAAP book value of Properties acquired during the most recent four
(4) fiscal quarters, plus

 

  (d) the GAAP book value of Construction-in-Progress (including land,
improvements, indirect costs internally allocated, pre-development costs and
development costs), plus

 

  (e) the GAAP book value of all Renovation Properties, plus

 

  (f) the GAAP book value of Unimproved Land, plus

 

  (g) an amount equal to the aggregate book value of Mortgage Receivables.

For avoidance of doubt, no single Property may be valued under more than one of
the above clauses at any given time. Hudson REIT’s Ownership Share of assets
held by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets.

In no event shall a Property valued pursuant to subsection (b) of this
definition above be less than zero. Additionally, the Rincon Center Property may
continue to be valued at book value through the quarter ending June 30, 2015.

For purposes of calculating the Total Asset Value of any Property that is not
Construction-in-Progress or a Renovation Property, but that was
Construction-in-Progress or a Renovation Property, as applicable, at any time
during the previous two (2) full fiscal quarters, the NOI attributable to such
Property for purposes of making the calculation in subsection (b) of this
definition above shall be calculated as follows:

(i) Until one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI
attributable to (x) if such Property achieved Development Completion or
Renovation Completion, as applicable, during the first month of the previous
fiscal quarter, the NOI attributable to the last two (2) months while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized and (y) otherwise, the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized; and

(ii) After one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, but before two
(2) full fiscal quarters have elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI of the
sum of (x) the NOI attributable to the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
and (y) the NOI attributable to the first full fiscal quarter after the Property
ceased being Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized.

For purposes of calculating the Total Asset Value, value attributable to
investments in the following types of assets in excess of the applicable
percentage specified below shall be excluded from the calculation of Total Asset
Value:

(a) Mortgages in favor of the Borrower, any other Loan Party or other
Subsidiary, such that the aggregate book value of Indebtedness secured by such
Mortgages exceeds ten percent (10.0%) of Total Asset Value;

 

25



--------------------------------------------------------------------------------

(b) The aggregate amount of Construction-in-Progress in which Hudson REIT either
has a direct or indirect ownership interest such that the aggregate amount
thereof exceeds fifteen percent (15.0%) of Total Asset Value. If
Construction-in-Progress is owned by an Unconsolidated Affiliate of Hudson REIT,
then the product of (A) Hudson REIT’s Ownership Share in such Unconsolidated
Affiliate and (B) the amount of Construction-in-Progress, shall be used in
calculating such Total Asset Value limitation;

(c) Unimproved real estate (which shall include raw land, valued at current book
value) such that the aggregate book value of all such unimproved real estate
exceeds five percent (5.0%) of Total Asset Value;

(d) Investments in Properties (other than Mortgages) that are not Office
Properties or Studio Properties (provided that Investments for purposes of this
clause (d) shall not include retail associated with Properties which are
primarily Office Properties or Studio Properties) such that the aggregate value
in such Investments exceeds ten percent (10.0%) of Total Asset Value;

(e) Common stock, Preferred Equity, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market exceeds ten percent (10.0%) of Total Asset
Value;

(f) Investments in Unconsolidated Affiliates, such that the aggregate value of
such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds fifteen percent (15.0%) of Total Asset Value; and

(g) Investments in Studio Properties, such that the aggregate value of such
Investments in Studio Properties exceeds twenty percent (20.0%) of Total Asset
Value.

In addition to the foregoing limitations, the value attributable to investments
in the types of assets specified in clauses (a), (b), (c), (d) and (e) in this
definition above, in the aggregate, in excess of twenty-five (25.0%) shall be
excluded from the calculation of Total Asset Value.

“Total Liabilities” means all Indebtedness of Hudson REIT and its Subsidiaries
on a consolidated basis and Hudson REIT’s Ownership Share of all Indebtedness of
all Unconsolidated Affiliates, other than intercompany Indebtedness owed to
Hudson REIT and its Subsidiaries.

“Type” means, with respect to any Loan, whether such Loan or portion thereof is
a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

26



--------------------------------------------------------------------------------

“Unencumbered Asset Value” means without duplication, the sum of the following:

 

  (a) For each Unencumbered Pool Property owned for the most recently ended four
(4) fiscal quarters, the quotient of (i) Net Operating Income attributable to
such Unencumbered Pool Property (A) if other than a Studio Property, for the
most recently ended two (2) fiscal quarters annualized, and (B) if a Studio
Property, for the most recently ended four (4) fiscal quarters, divided by
(ii) the Capitalization Rate, plus

 

  (b) For each Unencumbered Pool Property acquired within the last four
(4) fiscal quarters, the acquisition cost of such Unencumbered Pool Property.

Notwithstanding the above, (i) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties subject to Ground Leases exceeds
thirty percent (30%) of total Unencumbered Asset Value (provided that the Metro
Park Ground Lease shall not be taken into account when calculating such thirty
percent (30%) limitation), such excess shall be excluded from Unencumbered Asset
Value; (ii) to the extent that the aggregate rental revenue of the Unencumbered
Pool Properties generated from a single tenant or Affiliated tenants in the
aggregate exceeds twenty-five percent (25.0%), in each such case, such excess
shall be excluded when determining Unencumbered NOI for the purposes of
calculating Unencumbered Asset Value. In no event shall a Property valued
pursuant to subsection (a) of this definition above be less than zero.

“Unencumbered NOI” means, for any period the aggregate NOI from the Unencumbered
Pool Properties and all other unencumbered assets for the most recent two
(2) fiscal quarters annualized. To the extent that an Unencumbered Pool Property
has been owned for at least one month, but not for a full fiscal quarter, the
NOI from that Property for such period of ownership will be annualized. If the
Property has not been owned for one full month, NOI shall be based on an
Administrative Agent approved pro forma NOI. Hudson REIT’s Ownership Share of
NOI from unencumbered assets held by Unconsolidated Affiliates will be included
in Unencumbered NOI calculations consistent with the above described treatment
for NOI from Unencumbered Pool Properties.

“Unencumbered Pool” means, collectively, all of the Unencumbered Pool
Properties.

“Unencumbered Pool Property” means the Properties designated as such pursuant to
Section 4.2.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the immediately following twelve (12) months.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Hudson REIT or its Subsidiaries shall
be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense
attributable to Unsecured Indebtedness of Hudson REIT and its Subsidiaries, on a
consolidated basis, and Hudson REIT’s Ownership Share of Unsecured Indebtedness
of its Unconsolidated Affiliates, in each case for such period. For the purpose
of this definition, Interest Expense will be based on actual Unsecured Interest
Expense.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

27



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

Section 1.2 GAAP.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date, provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.7); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the use of GAAP, the
calculation of Total Liabilities shall NOT include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option
for Financial Assets and Financial Liabilities), FASB ASC 805 or other FASB
standards allowing or requiring entities to report fair values for financial
liabilities (including fair market adjustments with respect to any loans,
assumed in connection with the purchase of real property and any fair market
adjustment to Ground Leases, in either case reported under GAAP as a liability).
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. When determining the Applicable Margin and
compliance by the Borrower with any financial covenant contained in any of the
Loan Documents, one hundred percent (100%) of the financial attributes of a
consolidated Affiliate of Hudson REIT shall be included and only the Ownership
Share of Hudson REIT of the financial attributes of an Unconsolidated Affiliate
shall be included.

Section 1.3 General; References to Pacific Time.

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent not prohibited hereby and
(c) shall mean such document, instrument or agreement, or replacement or

 

28



--------------------------------------------------------------------------------

predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable. All references in this
Agreement constitutions, treaties, statutes, laws, legislation, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority shall include all amendments or other modifications from time to time.

ARTICLE II. CREDIT FACILITY

Section 2.1 Intentionally Omitted.

Section 2.2 Loans.

(a) Making of Loans. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, each Lender severally and not
jointly agrees to make term Base Rate Loans and LIBOR Loans denominated in
Dollars (collectively, the “Loans”) to the Borrower during the Term Loan
Availability Period, in an aggregate principal amount up to, but not exceeding,
such Lender’s Commitment. Each borrowing of Base Rate Loans or LIBOR Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof. Notwithstanding the immediately preceding sentence
but subject to Section 2.16, a borrowing of Loans may be in the aggregate amount
of the unused Commitments. Immediately following the end of the Term Loan
Availability Period, the Lenders shall have no further obligation to fund Loans
and any undisbursed Commitments shall be canceled.

(b) Requests for Loans. Not later than 10:00 a.m. Pacific time at least one
(1) Business Day prior to a borrowing of Loans that are to be Base Rate Loans
and not later than 12:00 p.m. (noon) Pacific time at least three (3) Business
Days prior to a borrowing of Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Loans to be
borrowed, the date such Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Loans (it being understood that a reference to
the general corporate purposes of the Borrower shall be sufficient for this
purpose following the consummation of the Acquisition (defined below)), the Type
of the requested Loans, and if such Loans are to be LIBOR Loans, the initial
Interest Period for such Loans. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower; provided that, subject to Section 5.4,
such notice for LIBOR Loans may be revocable at the Borrower’s discretion,
provided that the Administrative Agent receives notice of such revocation by
10:00 a.m. Pacific time at least one (1) Business Day prior to the borrowing
thereof. Prior to delivering a Notice of Borrowing, the Borrower may (without
specifying whether a Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR quoted
rate available to the Administrative Agent. The Administrative Agent shall
provide such quoted rate to the Borrower on the date of such request or as soon
as possible thereafter.

(c) Funding of Loans. Promptly after receipt of a Notice of Borrowing under the
immediately preceding subsection (b), the Administrative Agent shall notify each
Lender of the proposed borrowing. Each Lender shall deposit an amount equal to
the Loan to be made by such Lender to the

 

29



--------------------------------------------------------------------------------

Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. Pacific time on the date of such
proposed Loans. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified in the Disbursement Instruction Agreement, not later than
12:00 noon Pacific time on the date of the requested borrowing of Loans, the
proceeds of such amounts received by the Administrative Agent. The Borrower may
not reborrow any portion of the Loans once repaid or prepaid.

(d) Assumptions Regarding Funding by Lenders. With respect to Loans to be made
after the Agreement Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Loan with interest thereon, for each day from and
including the date such Loan is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay the amount of such interest to the Administrative Agent
for the same or overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays to the Administrative Agent the amount of such Loan,
the amount so paid shall constitute such Lender’s Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Loan to be made by such Lender.

(e) Effect of Loans on the Commitments. Following disbursement of any Loans, the
Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to the product of (i) such Lender’s Commitment
Percentage, and (ii) the aggregate amount of all prior disbursements of Loans.

Section 2.3 Intentionally Omitted.

Section 2.4 Intentionally Omitted.

Section 2.5 Intentionally Omitted.

Section 2.6 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to, but excluding the date such Loan shall be paid in full, at the
following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

 

30



--------------------------------------------------------------------------------

Notwithstanding the foregoing, while an Event of Default exists at the election
of Requisite Lenders, the Borrower shall pay to the Administrative Agent for the
account of each Lender interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender and on any other amount payable
by the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date and upon any
Conversion of a Base Rate Loan to a LIBOR Loan on the principal amount
Converted, (B) if such Loan is a LIBOR Loan, monthly in arrears on the first day
of each month regardless of the Interest Period, commencing with the first full
calendar month occurring after the Effective Date, and (ii) on any date on which
the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
any reason whatsoever, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. The requirement to recalculate interest or fees pursuant to this
Section 2.6(c) shall survive for one hundred eighty (180) days following the
termination of this Agreement. This Section 2.6(c) shall not in any way limit
any of the Administrative Agent’s or any Lender’s other rights under this
Agreement.

Section 2.7 Number of Interest Periods.

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time. For the purposes hereof, different portions of the
Loan subject to Interest Periods of the same length, which are not co-terminus,
shall be deemed different Interest Periods.

Section 2.8 Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.

Section 2.9 Prepayments.

(a) Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan (which notice shall specify the Type of Loan being

 

31



--------------------------------------------------------------------------------

repaid); provided that, subject to Section 5.4, such notice may be revocable at
the Borrower’s discretion. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or in the aggregate amount of Loans then outstanding).

(b) Mandatory Prepayments. The Borrower shall, and shall cause each Loan Party
to, promptly, but in any event within five (5) Business Days of Administrative
Agent’s request, prepay the Loans with one hundred percent (100%) of the Net
Cash Proceeds of each of the following:

(i) any funded Indebtedness for or related to borrowed money incurred by Hudson
REIT or any of its Subsidiaries, including, without limitation, any bond debt,
any commercial mortgage-backed securities debt, any increase in the term loan
facilities evidenced by the Second Amended and Restated Credit Agreement
following the date hereof (“Additional Term Loans”) and any secured
project-level debt, but excluding (A) refinancing of any existing Indebtedness
or refinancings thereof (but excluding any amounts in excess of the amount of
Indebtedness being refinanced); (B) intercompany debt among the Borrower and/or
its Subsidiaries; (C) any drawings or incremental Indebtedness under the Second
Amended and Restated Credit Agreement (other than Additional Term Loans);
(E) any Indebtedness incurred for the construction or redevelopment of the
Properties owned by Borrower or any of its Subsidiaries as of the date hereof,
the proceeds of which are from (x) draws under existing construction or other
existing project-level Secured Indebtedness or (y) any refinancing, amendment or
up-sizing of the Secured Indebtedness from Wells Fargo Bank, National
Association, to Sunset Bronson Entertainment Properties, LLC, a Delaware limited
liability company, and Sunset Gower Entertainment Properties, LLC, a Delaware
limited liability company; or (F) Non-Recourse Indebtedness for the acquisition
of new Properties from unaffiliated third parties (“Non-Recourse Acquisition
Debt”) (which shall include the aggregate amount of Non-Recourse Acquisition
Debt incurred prior to the date hereof); and

(ii) any issuance of Equity Interests by Hudson REIT or any of its Subsidiaries,
excluding issuances of Equity Interests pursuant to Borrower’s or Hudson REIT’s
“at-the-market” equity program.

(c) Intentionally Omitted.

(d) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.10 Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or in the aggregate amount of the LIBOR Loan being continued), and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Pacific time three
(3) Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such

 

32



--------------------------------------------------------------------------------

manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one month; provided, however that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.11 or the Borrower’s failure to comply with any
of the terms of such Section.

Section 2.11 Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, (i) a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists and (ii) no
notice shall be required for a Conversion of a LIBOR Loan into a Base Rate Loan
on the last day of an Interest Period. Each Conversion of Base Rate Loans into
LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount and upon Conversion of a Base
Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date
of Conversion on the principal amount so Converted in accordance with
Section 2.6. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan, unless
the Borrower pays all applicable compensation pursuant to Section 5.4. Each such
Notice of Conversion shall be given not later than 9:00 a.m. Pacific time three
(3) Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.12 Notes.

(a) Notes. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a Note (as to each Lender so requesting a Note), one
payable to each such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.

(b) Records. Subject to Section 13.6(c), which shall control in the event of any
inconsistency with this Section 2.12(b), the date, amount, interest rate, Type
and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

 

33



--------------------------------------------------------------------------------

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13 Voluntary Reductions of the Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments at any time and from time to time without penalty or
premium upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”). Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Commitment reduction. The
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Loans accrued to the date of such reduction or termination of the Commitments to
the Administrative Agent for the account of the Lenders, including, but not
limited to, any applicable compensation due to each Lender in accordance with
Section 5.4. For avoidance of doubt, only undrawn Commitments may be terminated
or reduced pursuant to this Section.

Section 2.14 Extension of Maturity Date.

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Lenders extend the Original Maturity Date by one
year to the Extended Maturity Date by executing and delivering to the
Administrative Agent at least sixty (60) days, but not more than one hundred
eighty (180) days, prior to the Original Maturity Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Maturity Date shall be
extended to the Extended Maturity Date: (x) immediately prior to such extension
and immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and (y) the Borrower shall have paid the Fees payable under
Section 3.5(e). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).

 

34



--------------------------------------------------------------------------------

Section 2.15 Intentionally Omitted.

Section 2.16 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, and no reduction of the Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan or such reduction in the Commitments the aggregate principal amount of
all outstanding Loans would exceed the aggregate amount of the Commitments.

Section 2.17 Intentionally Omitted.

Section 2.18 Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. If the due date of
any payment under this Agreement or any other Loan Document would otherwise fall
on a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of any of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to, but excluding, the date
of payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

35



--------------------------------------------------------------------------------

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) intentionally omitted;
(b) intentionally omitted; (c) the making of Loans under Section 2.2(a) shall be
made from the Lenders, pro rata according to the amounts of their respective
Commitments; (d) each payment or prepayment of principal of Loans shall be made
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; (e) each payment of interest on
Loans shall be made for the account of the Lenders, as applicable, pro rata in
accordance with the amounts of interest on such Loans, as applicable, then due
and payable to such Lenders, respectively; (f) the making, Conversion and
Continuation of Loans of a particular Type (other than Conversions provided for
by Sections 5.1(c) and 5.5) shall be made pro rata among the Lenders according
to the amounts of their respective Loans and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous;
(g) intentionally omitted; and (h) intentionally omitted.

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

36



--------------------------------------------------------------------------------

(b) Duration Fee. If any Loan remains outstanding and/or any undrawn Commitment
remains hereunder as of March 31, 2016, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders a duration fee equal to the
aggregate amount of the Commitments (whether disbursed or undisbursed) under
this Agreement on such date multiplied by one percent (1.00%) (the “Duration
Fee”). Such fee shall be due and payable on March 31, 2016 and shall be fully
earned when due and non-refundable in all instances. Notwithstanding anything to
the contrary contained in the Loan Documents, any failure by Borrower to pay the
Duration Fee as and when due under this Section shall be an immediate Event of
Default upon which the Loans and all other amounts due hereunder shall be
accelerated in accordance with Section 11.2(a).

(c) Intentionally Omitted.

(d) Intentionally Omitted.

(e) Extension Fee. If the Borrower exercises its right to extend the Maturity
Date in accordance with Section 2.14, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to one and one
half percent (1.50%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be fully earned and due and payable in full on the
date the Administrative Agent receives the Extension Request pursuant to such
Section.

(f) Intentionally Omitted.

(g) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent and the Lead Arrangers as provided in
the Fee Letter and as may be otherwise agreed to in writing from time to time by
the Borrower and the Administrative Agent.

Section 3.6 Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in

 

37



--------------------------------------------------------------------------------

connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in (i) the definition of “Requisite Lenders” and
(ii) Section 13.7.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans, in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Article VI were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata as if there had been no Defaulting Lenders. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5(b) for any period during which that Lender is a
Defaulting Lender.

 

38



--------------------------------------------------------------------------------

(d) Intentionally Omitted.

(e) Intentionally Omitted.

(f) Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders and to cause the Loans to be held pro rata by the
Lenders in accordance with their respective Commitment Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to Fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g) Intentionally Omitted.

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment and outstanding Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender which is a Non-Defaulting Lender may (but shall not be
obligated to) in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and outstanding Loans via an
assignment subject to and in accordance with the provisions of Section 13.6(b).
In connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, in accordance with
Section 13.6(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500, provided that failure by a Defaulting Lender to execute any
such Assignment and Assumption shall not invalidate any such assignment. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the Assignment and
Assumption shall make such additional payments to the Administrative Agent in an
aggregate amount, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Agent, the applicable Defaulting Lender’s
Commitment Percentage of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full Commitment Percentage of all
outstanding Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Section 3.10 Taxes.

(a) Applicable Law. For purposes of this Section, the term “Applicable Law”
includes FATCA.

 

39



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the

 

40



--------------------------------------------------------------------------------

Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)

 

41



--------------------------------------------------------------------------------

of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 and Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. The Administrative Agent shall
deliver to the Borrower an IRS Form W-9 and any forms or other documentation
described above that it would be required to deliver to the Borrower if it were
a Lender.

 

42



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. UNENCUMBERED POOL

Section 4.1 Unencumbered Pool Requirements.

At all times the Properties in the Unencumbered Pool shall satisfy the following
requirements, to Administrative Agent’s reasonable satisfaction:

(a) The Unencumbered Asset Value shall be at least $250,000,000;

(b) All Unencumbered Pool Properties shall be Eligible Properties;

(c) There shall be at least five (5) Unencumbered Pool Properties; and

(d) No Unencumbered Pool Property shall be Unimproved Land.

Section 4.2 Eligibility and Addition of Properties.

(a) Initial Unencumbered Pool Properties. As of the Agreement Date, the
Properties identified on Schedule 4.2 shall be the Unencumbered Pool Properties.

(b) Additional Unencumbered Pool Properties. After the Agreement Date a Property
shall be added to the Unencumbered Pool upon the satisfaction of each of the
following conditions (as confirmed by Administrative Agent in writing):

(i) delivery to Administrative Agent of a current operating statement and rent
roll for such Property audited or certified by Borrower to its knowledge as
being true and correct in all material respects and historical operating
statements (to the extent available), rent rolls (including ARGUS or similar
information if available) and the purchase and sale agreement (if a new
acquisition);

 

43



--------------------------------------------------------------------------------

(ii) delivery to Administrative Agent of an operating budget for such Property
for the current fiscal year;

(iii) receipt and review of a pro forma Compliance Certificate evidencing
compliance on a pro-forma basis with the covenants set forth in Section 10.1(b)
and Section 10.1(e);

(iv) delivery of such other information as may be reasonably requested by
Administrative Agent in order to evaluate the potential Unencumbered Pool
Property, including, but not limited to customary due diligence requests; and

(v) the owner of such Property shall have executed and delivered a Guaranty to
the extent then required by and in compliance with Section 8.14.

Upon receipt of the foregoing, Administrative Agent shall conduct due diligence,
reasonably satisfactory to Administrative Agent, with respect to the proposed
Property to confirm such Property qualifies as an Eligible Property.

(c) Approval of Additional Unencumbered Pool Properties. If at any time there
are less than ten (10) Unencumbered Pool Properties, the addition of a proposed
Property to the Unencumbered Pool shall require the approval of Requisite
Lenders. For so long as there are ten (10) or more Unencumbered Pool Properties,
a proposed Property shall be added to the Unencumbered Pool upon satisfaction of
the requirements set forth in Sections 4.1 and 4.2 above, as confirmed by
Administrative Agent in writing (such confirmation not to be unreasonably
withheld or delayed).

Section 4.3 Removal of Properties from the Unencumbered Pool.

(a) From time to time the Borrower may request, upon not less than ten (10) days
prior written notice to the Administrative Agent, that any Property then
included in the Unencumbered Pool be removed therefrom, which removal (the
“Property Removal”) shall be effected by the Administrative Agent if the
Administrative Agent determines all of the following conditions are satisfied:

(i) as of the date of such Property Removal and immediately after giving effect
to such Property Removal (i) no Default or Event of Default exists or will
exist; (ii) all representations and warranties and covenants contained herein
and in the other Loan Documents are true and accurate in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted hereunder; and (iii) the conditions of Section 4.1 are
satisfied; and

(ii) Borrower delivers to Administrative Agent a pro forma Compliance
Certificate in form and substance acceptable to Administrative Agent.

(b) Additionally, any Property included in the Unencumbered Pool shall be
removed therefrom, in the event such Property is no longer an Eligible Property;
provided, however, that if Borrower remedies the occurrence which caused such
Property to become ineligible and provides evidence thereof to Administrative
Agent’s satisfaction within ninety (90) days of such Property becoming
ineligible, along with a representation that the Property is an Eligible
Property, then, provided no Event of Default exists, such Property shall again
be included in the Unencumbered Pool without satisfying the requirements of
Section 4.2(b) and Section 4.2(c) above.

 

44



--------------------------------------------------------------------------------

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or such Participant, or any corporation controlling such Lender
or such Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30) days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes
or modifies any reserve, special deposit, compulsory loan, insurance charge or
similar requirements (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to

 

45



--------------------------------------------------------------------------------

restrictions on the amount of such a category of liabilities or assets that it
may hold, then, if such Lender so elects by notice to the Borrower (with a copy
to the Administrative Agent), the obligation of such Lender to make or Continue,
or to Convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5 shall apply).

(d) Intentionally Omitted.

(e) Notification and Determination of Additional Costs. The Administrative Agent
and each Lender, as the case may be, agrees to notify the Borrower (and in the
case of a Lender, to notify the Administrative Agent) of any event occurring
after the Agreement Date entitling the Administrative Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent
or any Lender to give such notice shall not release the Borrower from any of its
obligations hereunder. The Administrative Agent, and each Lender, as the case
may be, agrees to furnish to the Borrower (and in the case of a Lender to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent and/or any such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

Section 5.2 Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) The Administrative Agent shall determine (which determination shall be
conclusive (absent manifest error)) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive (absent manifest error)) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

(c) the Administrative Agent reasonably determines (which determination shall be
conclusive (absent manifest error)) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3 Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation

 

46



--------------------------------------------------------------------------------

to make or maintain LIBOR Loans hereunder, then such Lender shall promptly
notify the Borrower thereof (with a copy of such notice to the Administrative
Agent) and such Lender’s obligation to make or Continue, or to Convert Loans of
any other Type into, LIBOR Loans shall be suspended until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5 shall be applicable).

Section 5.4 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall (in consultation with such Lender) determine in
its sole discretion shall be sufficient to compensate such Lender for any loss,
cost or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 5.5 Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

47



--------------------------------------------------------------------------------

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2, or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 13.7,
requires the vote of such Lender, and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver, then Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment and Loans to an Eligible Assignee subject
to and in accordance with the provisions of Section 13.6 (b) for a purchase
price equal to (x) the aggregate principal balance of all Loans then owing to
the Affected Lender (including any amounts payable under Section 5.4 by reason
of such payment or otherwise), plus (y) any accrued but unpaid interest thereon
and accrued but unpaid fees owing to the Affected Lender, or any other amount as
may be mutually agreed upon by such Affected Lender and Eligible Assignee. Each
of the Administrative Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4) with
respect to any period up to the date of replacement.

Section 5.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

48



--------------------------------------------------------------------------------

Section 5.8 Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent.

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent (the date of the satisfaction or waiver of
the conditions set forth in this Section 6.1, the “Effective Date”):

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) to the extent requested by each Lender, Notes executed by the Borrower,
payable to each applicable Lender (but excluding any Lender that has requested
not to receive Notes) and complying with the terms of Section 2.12(a);

(iii) the Guaranty executed by Hudson REIT;

(iv) an opinion of (A) Latham & Watkins LLP, special counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering the matters reasonably required by Administrative Agent and
(B) Venable LLP, Maryland counsel to the Borrower and Hudson REIT, addressed to
the Administrative Agent and the Lenders and covering the matters reasonably
required by the Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued by the Secretary of State of the state of
formation of each such Loan Party issued within thirty (30) days of the date
hereof and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

 

49



--------------------------------------------------------------------------------

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis (taking into
account the Unencumbered Pool Properties as of the Agreement Date) for the
Borrower’s fiscal quarter ending December 31, 2014;

(x) a Disbursement Instruction Agreement effective as of the Effective Date;

(xi) evidence of the substantially concurrent (pursuant to an escrow arrangement
reasonably satisfactory to Administrative Agent) closing of (A) “The Redwood
Portfolio” acquisition by Borrower and Hudson REIT pursuant to the Asset
Purchase Agreement among the sellers named therein, the Hudson REIT, and
Borrower delivered to Administrative Agent and certain other initial lender
parties on December 6, 2014, at 4:45 pm Pacific Time (the “Acquisition”) and the
termination of all commitments, in their entirety, to issue the up to $1.75
billion senior unsecured bridge term loan proposed to be made to the Borrower
pursuant to the $1.75BN Bridge Commitment Letter and (B) the Second Amended and
Restated Credit Agreement;

(xii) copies of all Material Contracts in existence on the Agreement Date not
previously delivered to Administrative Agent;

(xiii) the Fee Letter;

(xiv) all other fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders for which an invoice has been
provided at least three (3) Business Days prior to the date hereof, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

(xv) to the extent not previously delivered to Administrative Agent, insurance
certificates, or other evidence, providing that the insurance coverage required
under Section 8.5 (including, without limitation, both property and liability
insurance) is in full force and effect;

(xvi) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Liens; and

(xvii) a complete listing of all Subsidiaries which are not Guarantors.

 

50



--------------------------------------------------------------------------------

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since December 31,
2014, that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound; and

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA Patriot Act; and

(v) there shall not have occurred prior to the date hereof (but excluding, for
the avoidance of doubt, the date hereof pursuant to the funding of the cost of
the Acquisition from other sources) a termination of the commitments under the
Commitment Letter, dated December 6, 2014, among the Parent, Borrower, Wells
Fargo Bank, National Association, Wells Fargo Securities, LLC, Bank of America,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank
USA, with respect to the proposed $1.75 billion senior unsecured bridge term
loan (the “$1.75BN Bridge Commitment Letter”); and

(vi) the aggregate commitment of Wells Fargo Bank, National Association, under
the Second Amended and Restated Credit Agreement shall have been reduced to
$255,000,000 or less.

Section 6.2 Conditions Precedent to All Loans.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of Lenders to make any Loans are each subject to
the further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto, and no violation of the limits described in Section 2.16
would occur after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder; and (c) in the case of the borrowing of Loans, the Administrative
Agent shall have received a timely Notice of

 

51



--------------------------------------------------------------------------------

Borrowing. Each Credit Event (other than a Continuation) shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made that all
conditions to the making of such Loan contained in this Section 6.2 have been
satisfied. For purposes of determining compliance with the conditions specified
in Section 6.1 with respect to the initial effectiveness of this Agreement, for
the benefit of Administrative Agent and the other Lenders, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the Effective
Date specifying its objection thereto.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity (as applicable), duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed on Part II of Schedule 7.1(b),
(A) each of the Borrower and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in the Borrower
and the Guarantors. As of the Agreement Date, Part III of Schedule 7.1(b)
correctly sets forth all Unconsolidated Affiliates of the Borrower, including
the correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit

 

52



--------------------------------------------------------------------------------

hereunder. The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letter to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents and the Fee Letter to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval not already obtained or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, (iii) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, which could reasonably be
expected to have a Material Adverse Effect; or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Material Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is Construction-in-Progress or a Renovation Property and, if such
Property is Construction-in-Progress or a Renovation Property, the status of
completion of such Property. Schedule 7.1(f)(ii) is, as of the Agreement Date, a
complete and correct listing of all Eligible Properties. Each of the Borrower,
each other Loan Party and each other Material Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets. No
Eligible Property is subject to any Lien other than Permitted Liens and each
such Eligible Property otherwise satisfies all requirements under the Loan
Documents for being an Eligible Property.

(g) Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees) with
an outstanding principal amount of $5,000,000 or more of each of the Borrower,
the other Loan Parties and the other Subsidiaries, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
As of the Agreement Date, the Borrower, the other Loan Parties and the other
Subsidiaries have performed and are in compliance, in all material respects,
with all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the passage of time, or both, would constitute
a default or event of default, exists with respect to any such Indebtedness.

 

53



--------------------------------------------------------------------------------

(h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. As of the Agreement
Date, each of the Borrower, the other Loan Parties and the other Subsidiaries
that is party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default,
or event or condition which with the giving of notice, the passage of time, or
both, would constitute such a default or event of default, exists with respect
to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. To the knowledge of
the Borrower, there are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary except as could not reasonably be expected to have a
Material Adverse Effect.

(j) Taxes. All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal and
state income taxes and other material taxes required to be paid by each Loan
Party and each other Subsidiary, and with respect to their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6. As of the Agreement Date, none of the United States federal income
tax returns of the Borrower, any other Loan Party or any other Subsidiary is
under audit by any Governmental Authority. All charges, accruals and reserves on
the books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes are in accordance with GAAP, to the extent required under
GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of Hudson REIT and its consolidated
Subsidiaries for the fiscal years ended December 31, 2013 and December 31, 2014,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of Hudson REIT and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither Hudson REIT nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l) No Material Adverse Change. Since December 31, 2014, taking into account
public filings made with the Securities and Exchange Commission prior to the
Agreement Date, there has been no event, change, circumstance or occurrence that
could reasonably be expected to have a Material Adverse Effect. Each of the
Borrower, the other Loan Parties and the other Subsidiaries is Solvent.

(m) Intentionally Omitted.

 

54



--------------------------------------------------------------------------------

(n) ERISA.

(i) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Each Qualified Plan has received a favorable
determination or is entitled to rely on a currently-effective prototype opinion
letter from the Internal Revenue Service or a timely application for such letter
is currently being processed by the Internal Revenue Service with respect
thereto and, to the knowledge of the Borrower, nothing has occurred which would
prevent any Qualified Plan from being qualified under Section 401(a) of the
Internal Revenue Code or cause the loss of such qualification.

(ii) The Borrower represents that, with respect to any Benefit Arrangement
maintained by Hudson REIT or the Borrower that is a retiree welfare benefit
arrangement, all amounts have been accrued on Hudson REIT’s financial statements
in accordance with FASB ASC 715. The “benefit obligation” of all Plans does not
exceed the “fair market value of plan assets” for such Plans by more than
$15,000,000 all as determined by and with such terms defined in accordance with
FASB ASC 715.

(iii) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) neither
the Borrower nor Hudson REIT has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Hudson
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

(o) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(p) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties; (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect; and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or

 

55



--------------------------------------------------------------------------------

contribute to an actual or alleged violation of or noncompliance with
Environmental Laws; (y) cause or contribute to any other potential common law or
legal claim or other liability; or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law. There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. To Borrower’s knowledge, none of the Properties is listed on or
proposed for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.

(q) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit that would impair its ability to consummate the transactions contemplated
by this Agreement or to perform its obligations under any Loan Document to which
it is a party.

(r) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System. Borrower
and the other Loan Parties shall comply with Regulations T, U and X of the Board
of Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(s), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement (whether
oral or written) with any Affiliate.

(t) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances, except as could not reasonably be expected
to have a Material Adverse Effect. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(u) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Material Subsidiaries are engaged in the business of acquiring,
owning, redeveloping, developing, financing and managing various types of
Properties, including, without limitation, Retail Properties, Office Properties,
Studio Properties, and Mixed-Use Properties, together with other business
activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby (other than under the Fee Letter).

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished and to be furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were or will be (as applicable), at the time
furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Agreement Date, no fact is known to any
Loan Party which has had, or may in the future have (so far as any Loan Party
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 7.1(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.

(x) No Prohibited Transactions. Assuming that no Lender funds any amount payable
by it hereunder with “plan assets,” as such term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(y) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/ index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

57



--------------------------------------------------------------------------------

(z) REIT Status. Hudson REIT qualifies as, and has elected to be treated as, a
REIT and its proposed methods of operation will enable it to continue to
maintain its status as a REIT.

(aa) Unencumbered Pool Properties. Each Unencumbered Pool Property included in
calculations of the Unencumbered Asset Value satisfies all of the requirements
set forth in Section 4.1.

Section 7.2 Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the date
on which any extension of the Maturity Date is effectuated pursuant to
Section 2.14 and at and as of the date of the occurrence of each Credit Event
(other than a Continuation), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants:

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 8.2 Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties (if
Borrower, a Loan Party or other Subsidiary has actual knowledge of any
non-compliance on the part of such Person) to comply with all Applicable Law,
including the obtaining of all Governmental Approvals, except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.

Section 8.3 Maintenance of Property.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions

 

58



--------------------------------------------------------------------------------

to such properties, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect.

Section 8.4 Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.

Section 8.5 Insurance.

The Borrower shall, and shall cause each other Loan Party and each other
Material Subsidiary to, maintain insurance (on a replacement cost basis as it
relates to property insurance for all perils other than earthquake related
perils, which shall be insured on a net probable maximum loss basis) with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all certificates of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with at least one Business
Day’s prior notice. The Borrower shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while an Event of Default exists. If requested by the
Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower, any other Loan Party or any
other Material Subsidiary with the Borrower’s accountants.

 

59



--------------------------------------------------------------------------------

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of Hudson REIT, the Borrower and its Subsidiaries;
(d) to provide for the general working capital needs of Hudson REIT, the
Borrower and its Subsidiaries and for other general corporate purposes of Hudson
REIT, the Borrower and its Subsidiaries; and (e) to pay fees and expenses
incurred in connection with the Loans. The Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

Section 8.9 Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts, except, in each case, to the extent that either of the
foregoing could not reasonably be expected to have a Material Adverse Effect
(other than in connection with clause (a)(1) of the definition thereof).

 

60



--------------------------------------------------------------------------------

Section 8.12 REIT Status.

The Borrower shall cause Hudson REIT to maintain its status as a REIT under the
Internal Revenue Code.

Section 8.13 Exchange Listing.

The Borrower shall cause Hudson REIT to maintain at least one class of common
shares of Hudson REIT having trading privileges on the New York Stock Exchange
or NYSE Amex Equities or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

Section 8.14 Guarantors.

(a) Subject to Section 8.14(c), within one hundred twenty (120) days, unless
extended by Administrative Agent in its sole discretion, of any Person becoming
a Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date or in connection with the addition of a Property to the Unencumbered Pool
that is owned by a Subsidiary not already a Guarantor (or Borrower), the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (A) an Accession
Agreement executed by such Subsidiary and (B) the items that would have been
delivered under subsections (iv)(A), (v) through (viii), and (xiv) through
(xvi), of Section 6.1(a) if such Subsidiary had been a Material Subsidiary on
the Effective Date; provided, however, promptly (and in any event within one
hundred twenty (120) days, unless extended by Administrative Agent in its sole
discretion) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Effective Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section. For the
purpose of clarity, each Unencumbered Pool Property must be owned by a Guarantor
or the Borrower, except during any period in which the owner of any Unencumbered
Pool Property is not required to provide a Guaranty pursuant to Section 8.14(c),
in which case such Unencumbered Pool Property need only be owned by a Subsidiary
of the Borrower or the Borrower.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as: (i) subject to Section 8.14(c), such
Guarantor does not own (or will not own as of such release) any Unencumbered
Pool Property, nor any direct or indirect equity interest in any Subsidiary that
owns an Unencumbered Pool Property; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under the immediately preceding
subsection (a) or the last two sentences of the following subsection (c);
(iii) no Default or Event of Default then exists or would occur as a result of
such release, including, without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 10.1;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten
(10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

61



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 8.14
above, if Hudson REIT obtains an Investment Grade Rating and for so long as
Hudson REIT maintains an Investment Grade Rating, no Material Subsidiary or
owner of any Unencumbered Pool Property (or any other Subsidiary) shall be
required to become a Guarantor and any Material Subsidiary or owner of any
Unencumbered Pool Property (or any other Subsidiary) that has provided a
Guaranty that is eligible to be released from such Guaranty pursuant to clauses
(iii), (iv) and (v) of the preceding subsection (b) may be released from the
Guaranty (which, for avoidance of doubt, shall in no event include Hudson REIT),
unless such Person, or any Subsidiary that directly or indirectly owns any
Equity Interest in such Person, provides a Guaranty of Indebtedness to a Person
other than to Administrative Agent, for the benefit of the Guarantied Parties
(as defined in the Guaranty). In the event Borrower fails to maintain an
Investment Grade Rating, then each Material Subsidiary (other than an Excluded
Subsidiary) and each owner of any Unencumbered Pool Property that is not then a
Guarantor that is a party to the Guaranty hereunder shall comply with all the
terms and conditions of Section 8.14(a) above within thirty (30) days of such
failure. In the event a Material Subsidiary (other than an Excluded Subsidiary)
or an owner of any Unencumbered Pool Property or any Subsidiary that directly or
indirectly owns any Equity Interest in such owner, that is not then a Guarantor
that is party to the Guaranty hereunder provides a Guaranty of Indebtedness to a
Person other than to Administrative Agent, for the benefit of the Guarantied
Parties (as defined in the Guaranty), then such Material Subsidiary, owner of
any Unencumbered Pool Property and/or such Subsidiary that directly or
indirectly owns any Equity Interest in such owner, as applicable, shall comply
with all the terms and conditions of Section 8.14(a) above within thirty
(30) days of executing such third party Guaranty.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1 Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-Q with the Securities and Exchange Commission (but in no event
later than forty-five (45) days after the end of each of the first, second and
third fiscal quarters of Hudson REIT), the unaudited consolidated financial
statements of Hudson REIT and its Subsidiaries (including a consolidated balance
sheet, income statement and statement of cash flows) as at the end of such
period and setting forth in each case in comparative form the figures as of the
end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief executive officer or chief financial
officer of Hudson REIT, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
Hudson REIT and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).
Subject to Section 9.5, if the applicable financial statements of Hudson REIT
are timely and publicly available electronically on the website of Hudson REIT
or the SEC, then the Borrower shall be deemed to have met the delivery
requirements of this Section 9.1.

Section 9.2 Year-End Statements.

As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-K with the Securities and Exchange Commission (but in no event
later than ninety (90) days after the end of

 

62



--------------------------------------------------------------------------------

each fiscal year of Hudson REIT), the audited consolidated financial statements
of Hudson REIT and its Subsidiaries (including a consolidated balance sheet,
income statement, statement of cash flows and statement of stockholder equity)
as at the end of such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of
Hudson REIT, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the financial position of Hudson REIT and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) accompanied by the report thereon of Ernst & Young LLP or any other
independent certified public accountants of recognized national standing
acceptable to the Administrative Agent, whose report shall be unqualified as to
substance and scope and who shall have authorized the Borrower to deliver such
report to the Administrative Agent and the Lenders pursuant to this Agreement.
Subject to Section 9.5, if the applicable financial statements of Hudson REIT
are timely and publicly available electronically on the website of Hudson REIT
or the SEC, then the Borrower shall be deemed to have met the delivery
requirements of this Section 9.2.

Section 9.3 Compliance Certificate.

Within forty-five (45) days of the end of each of the first, second and third
fiscal quarters of Hudson REIT and within ninety (90) days of the end of each
fiscal year of Hudson REIT, a certificate substantially in the form of Exhibit G
(a “Compliance Certificate”) executed on behalf of the Borrower by the chief
financial officer of Hudson REIT (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
(i) the calculations required to establish whether Hudson REIT was in compliance
with the covenants contained in Section 10.1 and (ii) list of all assets
included in calculations of Total Asset Value of the Unencumbered Pool
Properties and shall disclose which assets have been added or removed from such
calculation since the previous list delivered to Administrative Agent;
(b) stating that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure; (c) setting forth a statement of Funds From Operations;
and (d) setting forth a report of newly acquired Properties, including the Net
Operating Income, cost and mortgage debt, if any, of each such Property.

Section 9.4 Other Information.

To the extent not otherwise disclosed in the financial statements furnished to
Administrative Agent pursuant to Sections 9.1 and 9.2 above or publically filed
with the Securities and Exchange Commission, Borrower shall furnish to
Administrative Agent the following:

(a) Promptly upon receipt thereof, copies of all reports disclosing matters
identified through the audit or review of the operations of the Borrower or
Hudson REIT which are reasonably likely to be materially detrimental to
financial condition of the Borrower or Hudson REIT, if any, submitted to the
Borrower, Hudson REIT or its Board of Directors by its independent public
accountants including, without limitation, any management report;

(b) Intentionally omitted;

(c) To the extent not publicly filed with the Securities and Exchange Commission
(or any Governmental Authority substituted therefore), promptly upon the mailing
thereof to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

 

63



--------------------------------------------------------------------------------

(d) Intentionally omitted;

(e) At the time the financial statements are furnished pursuant to Section 9.2,
projected balance sheets, operating statements, profit and loss projections and
cash flow budgets of the Borrower and its Subsidiaries on a consolidated basis
for each quarter of the next succeeding fiscal year, all itemized in detail, in
form satisfactory to the Administrative Agent. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Borrower, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Sections 10.1 and 10.2 at the end of each fiscal quarter of the next succeeding
fiscal year;

(f) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(g) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;

(h) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party concurrently with the next
delivery of the Compliance Certificate;

(i) Prompt notice of (i) any change in the senior management of Hudson REIT or
the Borrower, (ii) any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
other Material Subsidiary or (iii) the occurrence of any other event which, in
the case of any of the immediately preceding clauses (i) through (iii), has had,
or could reasonably be expected to have, a Material Adverse Effect, together
with such other information as requested by the Administrative Agent, the
Lenders and their counsel to evaluate such matters;

(j) Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by any Loan Party
or any other Subsidiary under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;

(k) Promptly upon entering into any Material Contract or Specified Derivatives
Contract after the Agreement Date, a copy of such contract;

(l) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(m) Intentionally Omitted;

(n) Intentionally Omitted;

 

64



--------------------------------------------------------------------------------

(o) Intentionally Omitted;

(p) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to an Unconsolidated
Affiliate, such evidence to be in form and detail satisfactory to the
Administrative Agent;

(q) Promptly, upon any change in Hudson REIT’s Credit Rating, a certificate
stating that Hudson REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;

(r) Intentionally Omitted;

(s) Promptly, and in any event within three (3) Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(t) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(u) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any of its Subsidiaries, or any other Loan
Party as the Administrative Agent or any Lender may reasonably request.

Section 9.5 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot receive
electronic communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted

 

65



--------------------------------------------------------------------------------

during the normal business hours of the recipient, said posting date and time
shall be deemed to have commenced as of 9:00 a.m. Pacific time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 9.3 to the Administrative
Agent and shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the certificate required by Section 9.3, the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 9.6 Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

Section 9.7 USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants:

Section 10.1 Financial Covenants.

(a) Ratio of Total Liabilities to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Liabilities to (ii) Total Asset Value, to exceed
0.60 to 1.00 at any time; provided that such ratio may increase to 0.65 to 1.00
for up to two (2) consecutive calendar quarters immediately following a Material
Acquisition not more than twice during the term of this Agreement. For purposes
of this

 

66



--------------------------------------------------------------------------------

covenant, (A) Total Liabilities shall be adjusted by deducting therefrom the
amount of unrestricted cash and Cash Equivalents in excess of $30,000,000 to the
extent that there is an equivalent amount of Indebtedness included in Total
Liabilities that matures within twenty-four (24) months from the applicable date
of the calculation, and (B) Total Asset Value shall be adjusted by deducting
therefrom the amount by which Total Liabilities is adjusted pursuant to clause
(A) above.

(b) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at any time; provided that
such ratio may increase to 0.65 to 1.00 for up to two (2) consecutive calendar
quarters immediately following a Material Acquisition not more than twice during
the term of this Agreement. For purposes of this covenant, (A) Unsecured
Indebtedness shall be adjusted by deducting therefrom the amount of unrestricted
cash and Cash Equivalents in excess of $30,000,000 to the extent that there is
an equivalent amount of Unsecured Indebtedness that matures within twenty-four
(24) months from the applicable date of the calculation, and (B) Unencumbered
Asset Value shall be adjusted by deducting therefrom the amount by which
Unsecured Indebtedness is adjusted pursuant to clause (A) above.

(c) Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of Hudson REIT and its Subsidiaries, on a
consolidated basis (which shall include Hudson REIT’s Ownership Share of
Unconsolidated Affiliates in accordance with Section 1.2), for any prior
consecutive twelve (12) month period to (ii) Fixed Charges of Hudson REIT and
its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2),
for such prior consecutive twelve (12) month period, to be less than 1.50 to
1.00 as of the last day of such fiscal quarter.

(d) Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Secured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Total Asset Value, to exceed 0.55 to 1.00, at any time.

(e) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense for such fiscal quarter, to be less than 2.00 to
1.00 as of the last day of such fiscal quarter.

(f) Ratio of Secured Recourse Indebtedness to Total Asset Value. The Borrower
shall not permit the ratio of (i) Secured Recourse Indebtedness of Hudson REIT
and its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Total Asset Value to exceed 0.15 to 1.00, at any time; provided that this
covenant shall not apply so long as Hudson REIT maintains an Investment Grade
Rating.

(g) Intentionally Omitted.

(h) Intentionally Omitted.

(i) Dividends and Other Restricted Payments. If a Default or Event of Default
exists, the Borrower may only make Restricted Payments to Hudson REIT and other
holders of Equity Interests of the Borrower during any fiscal year, in each
case, in an aggregate amount not to exceed the minimum amount required to be
distributed to all of the holders of Equity Interests of the Borrower such that
the amount distributed to Hudson REIT is sufficient to enable Hudson REIT to
(i) make scheduled cash distributions to shareholders of Hudson REIT to the
extent such distributions were publically announced

 

67



--------------------------------------------------------------------------------

prior to the occurrence of any Default or Event of Default, (ii) make scheduled
dividends in respect of the Borrower Preferred Units and (iii) make cash
distributions to its shareholders to remain in compliance with Section 8.12. If
a Default or Event of Default specified in Section 11.1(a), Section 11.1(e) or
Section 11.1(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), the Borrower shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary.

Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Unencumbered Pool Property, now owned or
hereafter acquired, except for (i) Permitted Liens and (ii) a Negative Pledge
contained in any agreement that evidences Unsecured Indebtedness, which Negative
Pledge contains restrictions on encumbering assets that are substantially
similar to those restrictions contained in the Loan Documents.

Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party (other than
Hudson REIT) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party (other than Hudson REIT) to: (a) pay dividends or make any
other distribution on any of such Loan Party’s capital stock or other equity
interests owned by the Borrower or any such Loan Party (other than any
restrictions contained in the Borrower LP Agreement); (b) pay any Indebtedness
owed to the Borrower or any Subsidiary; (c) make loans or advances to the
Borrower or any Subsidiary; or (d) transfer any of its property or assets to the
Borrower or any Subsidiary; other than, in each case, (i) those encumbrances or
restrictions contained in any Loan Document, (ii) restrictions and conditions
imposed by Applicable Law, (iii) customary restrictions and conditions contained
in agreements relating to the sale of such Loan Party or any Property owned by
such Loan Party (to the extent such sale is permitted hereunder), (iv) customary
restrictions and conditions contained in agreements relating to the acquisition
of any Property (to the extent such acquisition is not prohibited under this
Agreement), (v) customary restrictions governing any purchase money Liens
permitted hereby covering only the property subject to such Lien, (vi) those
restrictions contained in any other agreement that evidences Unsecured
Indebtedness, which restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents and (vii) with
respect to clause (d) only, customary provisions restricting assignment of any
agreement entered into by the Borrower, any other Loan Party or any Subsidiary
in the ordinary course of business.

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
a Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:

(i) any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor and any Subsidiary that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;

 

68



--------------------------------------------------------------------------------

(ii) any Subsidiary may sell, transfer or dispose of its assets to a Loan Party
and any Subsidiary that is not a Loan Party may sell, transfer or dispose of its
assets to any other Subsidiary that is not a Loan Party;

(iii) a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Property) and any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;

(iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without limitation,
a Default or Event of Default resulting from a breach of Section 10.1; (3) in
the case of a consolidation or merger involving the Borrower or a Loan Party
that owns an Unencumbered Pool Property included in the calculation of
Unencumbered Asset Value, the Borrower or such Loan Party shall be the survivor
thereof; and (4) at the time the Borrower gives notice pursuant to clause (1) of
this subsection, the Borrower shall have delivered to the Administrative Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 10.1,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer; and

(v) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.

Section 10.5 Intentionally Omitted.

Section 10.6 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7 Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent or the Lenders in any material

 

69



--------------------------------------------------------------------------------

respect (provided, that amendments to include or modify customary special
purpose entity provisions in connection with the incurrence of Secured
Indebtedness shall not be deemed adverse under this Section 10.7) or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).

Section 10.8 Intentionally Omitted.

Section 10.9 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate. Notwithstanding the foregoing, no payments may be made
with respect to any items set forth on such Schedule 7.1(s) if a Default or
Event of Default exists or would result therefrom.

Section 10.10 Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from any of the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

Section 10.11 Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated to be held by the Borrower, such other
Loan Party or such other Subsidiary.

ARTICLE XI. DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) any amount due on the Maturity Date, (ii) any principal of any of the Loans
when due (whether upon demand, at maturity, by reason of acceleration, or
otherwise) under this Agreement or any of the other Loan Documents, or (iii) any
other amount due (whether upon demand, at maturity, by reason of acceleration,
or otherwise) under this Agreement, any other Loan Document or the Fee Letter
within five (5) Business Days of the same being due.

 

70



--------------------------------------------------------------------------------

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.1, Section 9.2, Section 9.3 or Article X; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans) having an aggregate outstanding principal amount (or, in the case of
any Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value), in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of (1) $50,000,000 or more with respect to Non-Recourse Indebtedness,
and/or (2) $30,000,000 or more with respect to Recourse Indebtedness (“Material
Indebtedness”); or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof;
or

(iii) Intentionally Omitted; or

(iv) There occurs an “Event of Default” under and as defined in any Derivatives
Contract with a notional value in excess of $50,000,000 as to which the
Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract as a result of a
“Termination Event” (as defined therein) as to which the Borrower or any of its
Subsidiaries is an “Affected Party” (as defined therein).

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary that accounts for more than five percent (5.0%) of the Total
Asset Value as of any date of determination shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal

 

71



--------------------------------------------------------------------------------

bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Subsidiary
that accounts for more than five percent (5.0%) of the Total Asset Value as of
any date of determination, in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against the Loan Parties,
$50,000,000 (excluding amounts covered by insurance for which insurance coverage
for such judgment has been confirmed by the applicable carrier), or (B) in the
case of an injunction or other non-monetary relief, such injunction or judgment
or order could reasonably be expected to have a Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

72



--------------------------------------------------------------------------------

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to Hudson REIT and/or the Borrower aggregating
in excess of $50,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than forty percent
(40.0)% of the total voting power of the then outstanding voting stock of Hudson
REIT; or

(ii) During any period of twelve (12) consecutive months ending after the
Effective Date, individuals who at the beginning of any such twelve-month period
constituted the Board of Directors of Hudson REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Hudson REIT was approved by a vote of at least fifty percent
(50.0%) of the total voting power of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved, but excluding any director whose
initial nomination for, or assumption of office as, a director occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute at least fifty percent
(50.0%) of the total voting power of the Board of Directors of the Borrower then
in office.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 3.5(b), 11.1(e) or 11.1(f), (A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding and (B) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

73



--------------------------------------------------------------------------------

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may (unless otherwise directed by Requisite Lenders) and at the direction
of the Requisite Lenders shall declare, by written notice to the Borrower,
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Intentionally Omitted.

Section 11.3 Intentionally Omitted.

Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guarantied Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guarantied Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents, in respect of any Guarantied
Obligations shall be applied in the following order and priority:

(a) to the payment of that portion of the Guarantied Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent;

(b) to the payment of that portion of the Guarantied Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
(b) payable to them;

 

74



--------------------------------------------------------------------------------

(c) intentionally omitted;

(d) to the payment of that portion of the Guarantied Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders;

(e) intentionally omitted;

(f) to the payment of that portion of the Guarantied Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause
(f) payable to them; and

(g) the balance, if any, after all of the Guarantied Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guarantied Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6 Intentionally Omitted.

Section 11.7 Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8 Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

75



--------------------------------------------------------------------------------

Section 11.9 Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Lenders
and the Specified Derivatives Providers under this Agreement, each of the other
Loan Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party or
any of the Specified Derivatives Providers in exercising any right shall operate
as a waiver of it, nor shall any single or partial exercise of any power or
right preclude its other or further exercise or the exercise of any other power
or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI, for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents,
(ii) intentionally omitted, (iii) any Specified Derivatives Provider Bank from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.4, (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the other Loan Documents, and the exercise by the Requisite
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other

 

76



--------------------------------------------------------------------------------

implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

Section 12.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to other Lenders or any other Specified Derivatives
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the the other Lenders or any other Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its Affiliates may receive information regarding the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. This Section shall apply to any Lender acting
as Administrative Agent.

 

77



--------------------------------------------------------------------------------

Section 12.3 Intentionally Omitted.

Section 12.4 Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

Section 12.5 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. If a Lender shall not
have given written notice to the Administrative Agent that it specifically
objects to the requested determination, consent or approval within ten
(10) Business Days of such initial written notice, the Administrative Agent
shall provide a second written notice to such Lender. If such Lender shall not
have given written notice to the Administrative Agent that it specifically
objects to the requested determination, consent or approval within such
additional ten (10) Business Days, such Lender shall be deemed to have
conclusively approved of, or consented to, such determination or any
recommendation provided by Administrative Agent. The provisions of this Section
shall not apply to any amendment, waiver or consent regarding any of the matters
described in Section 13.7(b) or Section 13.7(c).

Section 12.6 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 12.7 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan

 

78



--------------------------------------------------------------------------------

Document, except for its or their own gross negligence or willful misconduct in
connection with its duties expressly set forth herein or therein as determined
by a court of competent jurisdiction in a final non-appealable judgment. Without
limiting the generality of the foregoing, the Administrative Agent may consult
with legal counsel (including its own counsel or counsel for the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons, or to inspect the property, books or records
of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders and the Specified Derivatives Providers in any such
Collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; or (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or attorney in
fact, each as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 12.8 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(in each case, as determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, each as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any expenses (including the fees and expenses of
the counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution,

 

79



--------------------------------------------------------------------------------

administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.9 Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Borrower, any other Loan Party or
any other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 

80



--------------------------------------------------------------------------------

Section 12.10 Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender acting as the Administrative Agent) and the
Borrower upon thirty (30) days’ prior written notice if the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder, or (ii) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower. Upon any such removal or resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender on the Agreement Date and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after (i) the
Lenders’ giving notice of removal or (ii) the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent instead shall be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s removal or resignation hereunder as Administrative Agent,
the provisions of this Article XII shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice. Any successor Administrative Agent shall be a United
States person within the meaning of Section 7701(a)(30) of the Internal Revenue
Code.

Section 12.11 Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

 

81



--------------------------------------------------------------------------------

ARTICLE XIII. MISCELLANEOUS

Section 13.1 Notices.

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:

If to the Borrower:

 

Hudson Pacific Properties, L.P. 11601 Wilshire Blvd., 6th Floor Los Angeles,
California 90025-0317 Attn: Mark T. Lammas Telecopy Number: 310-445-5710
Telephone Number: 310-445-5702

If to the Administrative Agent:

 

Wells Fargo Bank, National Association 1800 Century Park East, 12th Floor Los
Angeles, CA 90067 Attn: Kevin A. Stacker E-Mail: kevin.a.stacker@wellsfargo.com
Telephone Number: 310-789-3768

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association Minneapolis Loan Center MAC N9303-110 608
Second Avenue S., 11th Floor Minneapolis, Minnesota 55402-1916 Attn: Sherif
Abdelaziz Telecopy Number: 866-494-9607 Telephone Number: 612-667-7624

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) Business Days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted, if during normal business
hours, otherwise on the next succeeding Business Day; (iii) if hand delivered or
sent by overnight courier, when delivered; or (iv) if delivered in accordance
with Section 9.5 to the extent applicable; provided, however, that, in the case
of

 

82



--------------------------------------------------------------------------------

the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. Neither
the Administrative Agent nor any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its costs and expenses incurred in connection with the preparation, negotiation
and execution of, and any amendment, supplement or modification to, any of the
Loan Documents (including, due diligence expense and reasonable travel expenses
related to closing), and the consummation of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and of
the Administrative Agent in connection with the review of Properties for
inclusion in the Unencumbered Pool and the Administrative Agent’s other
activities under Article IV, and the reasonable fees and disbursements of
counsel to the Administrative Agent relating to all such activities, (b) to pay
or reimburse the Administrative Agent and the Lenders for all their reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents and the Fee Letter, including the fees
and disbursements of their respective counsel and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) without duplication of amounts payable under
Section 3.10(c), to pay and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation, (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

 

83



--------------------------------------------------------------------------------

Section 13.3 Intentionally Omitted.

Section 13.4 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2, and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9, and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO

 

84



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations, as applicable, hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

85



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans subject to each such assignment
(in each such case, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $2,500,000 in the case of any assignment in respect
of a Commitment or Loans, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than $2,500,000
in the case of a Commitment or Loans, then such assigning Lender shall assign
the entire amount of its Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan(s) or the
Commitment(s) assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Commitments if such assignment is to a Person that is not already a
Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and

(C) intentionally omitted.

 

86



--------------------------------------------------------------------------------

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.

(v) No Assignment to Borrower Parties. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates, any other Loan Party or any of
their respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Eligible Assignee or another
Lender (or Affiliate thereof).

(viii) Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any assignment effected
hereunder.

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payments liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such

 

87



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.4, 13.2 and 13.10 and the other provisions of this
Agreement and the other Loan Documents as provided in Section 13.11 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty (if applicable) other than in accordance with
Section 8.14 or any other release in accordance with the terms hereof, in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10, 5.1 and 5.4 (subject to the
requirements and limitations therein, including the requirements under
Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 5.6 and 5.7 as if it were
an assignee under subsection (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent either such entitlement to receive a greater
payment results from a Regulatory Change that occurs after the Participant
acquired the applicable participation or the sale of the participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a

 

88



--------------------------------------------------------------------------------

Lender, provided that such Participant agrees to be subject to Section 3.3 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of each Participant’s interest in the Commitments, Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan or
other obligation under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such interest in the Loans or other
obligations under the Loan Documents as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as administrative agent) shall
have no responsibility for maintaining a Participant Register.

(e) Intentionally Omitted.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United Stated
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than the Fee Letter) may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than the Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

 

89



--------------------------------------------------------------------------------

(b) Consent of Certain Lenders. No amendment, waiver or consent shall:

(i) intentionally omitted;

(ii) intentionally omitted;

(iii) intentionally omitted;

(iv) modify the definition of “Maturity Date”, “Term Loan Availability Period”
or “Commitment Percentage”, or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Loans or for the
payment of Fees or any other Obligations owing to the Lenders, in each ease,
without the written consent of each Lender;

(v) intentionally omitted;

(vi) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender; or

(vii) intentionally omitted.

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6) or subject the
Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (provided that no amendment of any component definition
(other than the defined terms “Applicable Margin – Ratings”, “Applicable Margin
– Ratio”, “Level” and the corresponding rate tables contained therein) used in
the calculation of such rates of interest shall constitute a reduction in such
rate of interest);

(iii) reduce the amount of any Fees payable to the Lenders hereunder (provided
that no amendment of any component definition used in the calculation of such
fees shall constitute a reduction in such fees), other than Fees payable under
any Fee Letter;

(iv) modify the definition of “Pro Rata Share” or “Commitment Percentage” or
amend or otherwise modify the provisions of Section 3.2 or Section 11.5;

(v) amend this Section or, other than as set forth in the parentheticals in
clauses (ii) and (iii) above, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

90



--------------------------------------------------------------------------------

(vi) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14;

(vii) waive a Default or Event of Default under Section 11.1(a), except as
provided in Section 11.7; or

(viii) amend, or waive the Borrower’s compliance with, Section 2.16.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

(e) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement.

(f) Consent of Extending Lenders. Notwithstanding anything to the contrary
herein, with the consent of each Lender so electing, the Loans, this Agreement
and the Loan Documents may be amended to permit the Borrower to extend the
Extended Maturity Date of each such electing Lender’s Loans and Commitments, in
each case, as applicable, and to provide for different interest rates and fees
for such extending Lender for such extended period. Any extension under this
Section shall be in each such Lender’s sole discretion and shall be subject to
the terms and conditions established by each such electing Lenders at such time.

 

91



--------------------------------------------------------------------------------

Section 13.8 Non-Liability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 13.9 Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with this Section 13.9); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this Section
or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications and market data collectors and similar service providers to
the lending industry, such information to consist of deal terms and other
information customarily found in such publications and/or provided to similar
service providers; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower. Notwithstanding the foregoing, the Administrative Agent
and each Lender may disclose any such confidential information, without notice
to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such

 

92



--------------------------------------------------------------------------------

information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 13.10 Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of their respective Related Parties
and counsel (each referred to herein as an “Indemnified Party”) from and against
any and all of the following (collectively, the “Indemnified Costs”): losses,
costs, claims, penalties, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10 or
5.1 or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries, other than to the extent in
violation of law; (vii) the fact that the Administrative Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection (a) to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, each as determined by a court of competent
jurisdiction in a final, non-appealable judgment. This Section 13.10(a) shall
not apply with respect to taxes other than any taxes that represent losses,
claims, damages, etc. arising from any non-tax claim.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This

 

93



--------------------------------------------------------------------------------

indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Borrower or any Subsidiary, any shareholder
of the Borrower or any Subsidiary (whether such shareholder(s) are prosecuting
such Indemnity Proceeding in their individual capacity or derivatively on behalf
of the Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, or on behalf of, an Indemnified Party shall be advanced by the
Borrower at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 13.11 Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.8, 13.2
and 13.10 and any other provision of this

 

94



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, and the provisions of Section 13.5,
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 13.12 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15 Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.16 Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17 Limitation of Liability.

Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential or punitive damages suffered or incurred
by the Borrower in connection with, arising out of, or in any way related to,
this Agreement, any of the other Loan

 

95



--------------------------------------------------------------------------------

Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. The Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent or any Lender or any of
the Administrative Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby. Neither the Administrative
Agent nor any Lender, nor any Affiliate, officer, director, employee, attorney,
or agent of the Administrative Agent or any Lender shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 13.18 Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no verbal
agreements among the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.

Section 13.19 Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

Section 13.20 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21 Time.

Time is of the essence with respect to each provision of this Agreement.

Section 13.22 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts,

 

96



--------------------------------------------------------------------------------

the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respect Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party waives and releases any claims that it may
have against the Administrative Agent, the Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

Section 13.23 Lender’s Agents.

Administrative Agent and/or any Lender may designate an agent or independent
contractor to exercise any of such Person’s rights under this Agreement, any of
the other Loan Documents. Any reference to Administrative Agent or any Lender in
any of the Loan Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors.

Section 13.24 Special Representations, Warranties and Covenants Regarding
Sanctions, Anti-Corruption, Anti-Money Laundering.

(a) The Borrower represents that neither Hudson REIT nor any of its Subsidiaries
(collectively, the “Company”) nor, to the Company’s knowledge, any director,
officer, or employee thereof or any agent, affiliate or representative of the
Company, is a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(b) The operations of the Company and its affiliates are and have been conducted
at all times in compliance in all material respects with applicable financial
record keeping and reporting requirements of the U.S. Currency and Foreign
Transactions Reporting Act of 1977, as amended by the PATRIOT Act, and the money
laundering statutes of Mexico, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental or regulatory authorities in such jurisdictions
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental or regulatory authorities or any arbitrator
involving the Hudson REIT or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Borrower, threatened.

(c) The Company and its affiliates have conducted their businesses in compliance
in all material respects with all applicable laws, rules and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption (collectively, “Anti-Corruption Laws”) and have
instituted and maintained, and will continue to comply with, and to maintain and
enforce, reasonable policies and procedures designed to promote and achieve
compliance in all material respects with, such laws. The Company shall maintain
and enforce reasonable policies and procedures with respect to itself and its
Subsidiaries designed to ensure compliance with applicable Money Laundering
Laws.

 

97



--------------------------------------------------------------------------------

(d) The Company shall not, directly or indirectly, use the proceeds of any
borrowing or proceeds of any other extension of credit hereunder or lend,
contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that would violate Anti-Corruption Laws; (ii) to fund any activities of or
business with any individual or entity that, at the time of such funding, is
(A) the subject of Sanctions or (B) in any “Designated Jurisdiction”, in each
case in violation in any material respect of any Sanctions; or (iii) in any
other manner that will result in a material violation by any individual or
entity (including any individual or entity participating in the financing
transaction contemplated by this Agreement, whether as a Lender, Titled Agent,
Administrative Agent or otherwise) of Sanctions, the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating to any of the
foregoing or successor statute to any of the foregoing.

[Signatures on Following Pages]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Credit
Agreement to be duly executed and delivered by their authorized officers all as
of the day and year first above written.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership

By: Hudson Pacific Properties, Inc., a Maryland corporation, its general partner
By:

/s/ Mark T. Lammas

Name:

Mark T. Lammas

Title:

Chief Financial Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Term Loan Credit Agreement with Hudson Pacific Properties,
L.P.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:

/s/ Kevin A. Stacker

Name: Kevin A. Stacker Title: Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Term Loan Credit Agreement with Hudson Pacific Properties,
L.P.

 

BANK OF AMERICA, N.A. By:

/s/ Helen Chan

Name: Helen Chan Title: Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Term Loan Credit Agreement with Hudson Pacific Properties,
L.P.

 

GOLDMAN SACHS BANK USA By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Amounts and Commitment Percentages as of the Agreement Date

 

Lender

   Commitment Percentage     Commitment Amount  

Wells Fargo Bank, National Association

     50.000000000 %    $ 275,000,000.00   

Bank of America, N.A.

     25.000000000 %    $ 137,500,000.00   

Goldman Sachs Bank USA

     25.000000000 %    $ 137,500,000.00      

 

 

   

 

 

 

TOTAL COMMITMENT AMOUNT

  100.000000000 %  $ 550,000,000.00      

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

Loan Parties

(As of the Agreement Date)

See Attached.



--------------------------------------------------------------------------------

Schedule 1.1(c)

Permitted Liens

See Attached.



--------------------------------------------------------------------------------

Schedule 1.1(d)

Ground Leases With Remaining Terms of Less Than 30 Years

See Attached.



--------------------------------------------------------------------------------

Schedule 1.1(e)

Ground Leases Subject to Consent

See Attached.



--------------------------------------------------------------------------------

Schedule 4.2

Unencumbered Pool Properties

(As of the Agreement Date)

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(b)

Ownership Structure

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(f)(i)

List of Properties

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(f)(ii)

Eligible Properties

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(g)

Existing Indebtedness

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(h)

Material Contracts

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(i)

Litigation

See Attached.



--------------------------------------------------------------------------------

Schedule 7.1(s)

List of Approved Affiliate Transactions

See Attached.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
[between][among] [the][each]1 Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]2 Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Term Loan Credit Agreement identified below (as
hereafter amended from time to time, the “Term Loan Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below, and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the] [any] Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Term Loan Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1.   Assignor[s]:  

 

     

 

    [Assignor [is] [is not] a Defaulting Lender]   2.   Assignee[s]:  

 

     

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
  3.   Borrower:   Hudson Pacific Properties, L.P., a Maryland limited
partnership 4.   Administrative Agent:   Wells Fargo Bank, National Association,
as the administrative agent under the Term Loan Credit Agreement 5.  

Term Loan

Credit Agreement:

  The Term Loan Credit Agreement, dated as of March 31, 2015, among Borrower,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other parties thereto from time to time. 6.  
Assigned Interest[s]:    

 

Assignor[s]5   Assignee[s]6   Aggregate Amount of
Commitments/Loans for all
Lenders7     Amount of
Commitments/Loans
Assigned     Percentage
Assigned of
Commitments/
Loans8     CUSIP
Number     $                   $                          %        $        $  
            %        $        $               %   

7. Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT, WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[8.   Trade Date:                     ]9

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitments/ Loans
of all Lenders thereunder.

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the Effective Date.

 

ASSIGNOR[S]: [NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

[NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

ASSIGNEE[S]: [NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

[NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

 

A-4



--------------------------------------------------------------------------------

[CONSENTED TO AND]10 ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name:

 

Title:

 

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Credit Agreement.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Credit Agreement,
(ii) it meets all the requirements to be an Eligible Assignee as defined in the
Term Loan Credit Agreement (subject to such consents, if any, as may be required
under such definition), (iii) from and after the Effective Date specified for
this Assignment and Assumption, it shall be bound by the provisions of the Term
Loan Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the financial statements referenced in
Section 7.1(k) thereof or of the most recent financial statements delivered
pursuant to Section 9.1 or 9.2 thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Term Loan Credit Agreement
(including, without limitation, Section 3.10), duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

A-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

GUARANTY

THIS GUARANTY, dated as of                  , 20     (this “Guaranty”), executed
and delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons, each a “Guarantor”, and collectively, the “Guarantors”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Term Loan Credit
Agreement, dated as of March 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among Hudson Pacific Properties, L.P., a Maryland limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.6 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the other Lenders (the
Administrative Agent and the other Lenders, each individually a “Guarantied
Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Administrative Agent
and the other Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Term Loan
Credit Agreement;

WHEREAS, each Guarantor is owned and controlled by the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all Guarantied
Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of

 

B-1



--------------------------------------------------------------------------------

the Borrower, any other Loan Party or any other Person; or (c) to make demand of
the Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Guarantied Parties
which may secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Term Loan Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (as amended, modified, restated,
supplemented or replaced from time to time, collectively, the “Guarantied
Documents”), or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, any
Guarantied Document or any assignment or transfer of any Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against any Loan Party or any other Person to recover payments made under this
Guaranty;

(g) any non-perfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of any Loan Party to any of the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;

 

B-2



--------------------------------------------------------------------------------

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than payment and
performance in full) which may at any time be available to or be asserted by any
Loan Party or any other Person against any Guarantied Party;

(k) any change in the corporate existence, structure or ownership of any Loan
Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than payment and performance
in full).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, pursuant to the terms of the Guarantied
Documents, as applicable, without the consent of, or notice to, any Guarantor,
and without discharging any Guarantor from its obligations hereunder, take any
and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Guarantied Obligations, including,
but not limited to, extending or shortening the time of payment of any of the
Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement the
Guarantied Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Guarantied Obligations;
(d) release any Loan Party or other Person liable in any manner for the payment
or collection of any of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against the Borrower, any other Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Term Loan Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Term
Loan Credit Agreement or any of the other Guarantied Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives: (a) any defense based upon any legal disability or other
defense of Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Guarantied Documents; (b) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of Borrower or any principal of Borrower
or any defect in the formation of Borrower or any principal of Borrower; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Lenders or intended
or understood by Lenders or Guarantor; (d) any and all rights and defenses
arising out of an election of remedies by Lenders, such as non-judicial
foreclosure with respect to security for a guaranteed obligation, even though
that election of remedies has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of law; (e) any defense
based upon Lenders’ or Administrative Agent’s failure

 

B-3



--------------------------------------------------------------------------------

to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay all
sums payable under any of the Guarantied Documents; (f) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (g) any defense based upon Lenders’ election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(h) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation,
any right to enforce any remedy which Lenders may have against any Loan Party
and any right to participate in, or benefit from, any security for any of the
Guarantied Documents now or hereafter held by Lenders; and (j) notice of
acceptance hereof or any presentment, demand, protest, or notice of any kind
(except to the extent expressly required under the Term Loan Credit Agreement or
the other Loan Documents, as applicable), and any other act or thing, or
omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment, upon an Event of Default, of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Term Loan Credit Agreement or to
be held by the Administrative Agent as collateral security for any Guarantied
Obligations existing. Until the Guarantied Obligations have been repaid in full,
each Guarantor hereby forever waives to the fullest extent possible any and all
claims such Guarantor may have against any Loan Party arising out of any payment
by such Guarantor to the Administrative Agent and the Lenders of any of the
obligations pursuant to this Guaranty, including, but not limited to,

 

B-4



--------------------------------------------------------------------------------

all such claims of such Guarantor arising out of any right of subrogation,
indemnity, reimbursement, contribution, exoneration, payment or any other claim,
cause of action, right or remedy against the Borrower, whether such claim arises
at law, in equity, or out of any written or oral agreement between or among such
Guarantor, the Borrower or otherwise. The waivers set forth above are intended
by each Guarantor, the Administrative Agent and the Lenders to be for the
benefit of each Loan Party, and such waivers shall be enforceable by such Loan
Party, or any of their successors or assigns, as an absolute defense to any
action by such Guarantor against such Loan Party or the assets of such Loan
Party, which action arises out of any payment by such Guarantor to the
Administrative Agent or Lenders upon any of these obligations. The waivers set
forth herein may not be revoked by any Guarantor without the prior written
consent of the Administrative Agent and each Loan Party.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid without set-off or counterclaim or any deduction or
withholding of any Indemnified Taxes, subject to the provisions of Section 3.10
of the Term Loan Credit Agreement.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law, and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party, an Affiliate of a Guarantied Party or such Participant to or
for the credit or the account of such Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including,
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from or any other Loan
Party, on account of, or in any manner in respect of, any Junior Claim until all
of the Guarantied Obligations have been paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the

 

B-5



--------------------------------------------------------------------------------

Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Guarantied Parties that
would not otherwise be available to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH
GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION,

 

B-6



--------------------------------------------------------------------------------

LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTIED DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER GUARANTIED DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS AND THE TERMINATION OF
THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination and Release. This Guaranty shall remain in full force
and effect with respect to each Guarantor until payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of all Guarantied Documents in accordance with their respective
terms. At the request and sole expense of the Borrower, if any Guarantor is a
Subsidiary, it shall be released from its obligations hereunder (i) in
accordance with Section 8.14 of the Term Loan Credit Agreement and (ii) in the
event that all the Borrower’s Ownership Share of such Guarantor shall be sold,
transferred or otherwise disposed of in a transaction not prohibited by the Term
Loan Credit Agreement.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Term Loan Credit Agreement

 

B-7



--------------------------------------------------------------------------------

and Specified Derivatives Contracts, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any Eligible Assignee or Participant (or any
prospective Eligible Assignee or Participant) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7
of the Term Loan Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of three (3) Business Days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of a Guarantor or Guarantied Party at the addresses specified;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.

 

B-8



--------------------------------------------------------------------------------

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Term Loan Credit
Agreement.

Section 30. Time. Time is of the essence with respect to each and every
provision of this Guaranty.

Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in all respects, including right of payment, to the Guarantied Obligations until
such time as the Guarantied Obligations have been paid and performed in full and
the Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 32. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 33. Definitions.

(a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,

 

B-9



--------------------------------------------------------------------------------

for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, (x) any Guarantor that became a Guarantor subsequent to
the date of any such Excess Payment shall be deemed to have been a Guarantor on
the date of such Excess Payment and the financial information for such Guarantor
as of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment and (y) any Person that was a
Guarantor but that is no longer a Guarantor subsequent to the date of any such
payment shall be deemed to not have been a Guarantor on the date of such payment
and the financial information for such Person shall be excluded in connection
with such payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, (x) any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment
and (y) any Person that was a Guarantor but that is no longer a Guarantor
subsequent to the date of any such payment shall be deemed to not have been a
Guarantor on the date of such payment and the financial information for such
Person shall be excluded in connection with such payment.

 

B-10



--------------------------------------------------------------------------------

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (i) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (ii) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Term Loan Credit Agreement, (iii) with respect to (A) any
Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (B) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (iv) the
successors and permitted assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Credit Agreement.

Section 34. Unsecured. As of the date hereof, the Loans are unsecured, and
references in this Guaranty to “collateral” or to statutes which are applicable
in a secured loan context are included simply in case the Loans become secured
at any time in the future, though converting the Loans to secured loans is not
an option contemplated by the parties at this time. This Guaranty is not
intended to grant any lien in favor of the Administrative Agent or the other
Guarantied Parties and the Guarantors make no representations as to the priority
of the Guarantied Parties’ claims as against any other creditors of the
Guarantors.

[Signatures on Following Page]

 

B-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS: [GUARANTOR] By:

 

Name:

 

Title:

 

 

Address for Notices for all Guarantors: c/o Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., 6th Floor Los Angeles, California 90025-0317 Attn: Mark T.
Lammas Telecopy Number: (310) 445-5710 Telephone Number: (310) 445-5702

 

B-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of             ,         , (this “Agreement”)
executed and delivered by                     , a                      (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Term Loan Credit Agreement, dated as of March 31, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), by and among Hudson Pacific Properties, L.P., a Maryland
limited partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), Administrative
Agent, and the other parties thereto, for its benefit and the benefit of other
Guarantied Parties (as defined in the Guaranty).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Administrative Agent
and the other Lenders have agreed to make available certain financial
accommodations on the terms and conditions set forth in the Term Loan Credit
Agreement;

WHEREAS, the New Guarantor is owned and controlled by the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain the financial accommodations from
the Guarantied Parties through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty, dated as of March 31, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Term Loan Credit Agreement);

 

B-13



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Term Loan
Credit Agreement.

[Signatures on Next Page]

 

B-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

NEW GUARANTOR: [NEW GUARANTOR] By:

 

Name:

 

Title:

 

(CORPORATE SEAL)

 

Address for Notices: c/o Hudson Pacific Properties, Inc. 11601 Wilshire Blvd.,
6th Floor Los Angeles, California 90025-0317 Attn: Mark T. Lammas
Telecopy Number: (310) 445-5710 Telephone Number: (310) 445-5702

ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name:

 

Title:

 

 

B-15



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Credit Agreement.

 

  1. Pursuant to Section 2.2(b) of the Term Loan Credit Agreement, the Borrower
hereby requests that the Lenders make Loans to the Borrower in an aggregate
amount equal to $        .11

 

  2. The Borrower requests that such Loans be made available to the Borrower on
            , 20    , which date is on or before October 1, 2015 or the earlier
termination of the Term Loan Availability Period.

 

  3. The proceeds of such Loans will be used for                     .

 

  4. The Borrower hereby requests that such Loans be of the following Type:

[Check one box only]

[    ] Base Rate Loan

[    ] LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

[    ] one month

[    ] three months

[    ] six months

  

 

11 Each borrowing of Loans shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $100,000 in excess thereof.

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after making such Loans, (a) no Default or Event of Default exists
or would exist, and none of the limits specified in Section 2.16 would be
violated; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Loans contained in Article VI
(initial borrowing)/Section 6.2 (subsequent borrowings) of the Term Loan Credit
Agreement will have been satisfied at the time such Loans are made.

[Remainder of this page intentionally left blank.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

BORROWER: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership By:

 

Name:

 

Title:

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

NOTICE OF CONTINUATION

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Credit Agreement.

Pursuant to Section 2.10 of the Term Loan Credit Agreement, the Borrower hereby
requests a Continuation of LIBOR Loans under the Term Loan Credit Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Credit Agreement:

 

  1. The requested date of such Continuation is             , 20    .

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $         and the portion of such principal amount subject to
such Continuation is $        .12

 

  3. The current Interest Period of the Loans subject to such Continuation ends
on             , 20    .

 

12 Each Continuation of LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (or in
the aggregate amount of the LIBOR Loan being continued).

 

D-1



--------------------------------------------------------------------------------

  4. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

[    ] one month

[    ] three months

[    ] six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist.

[Remainder of this page intentionally left blank.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

BORROWER: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership By:

 

Name:

 

Title:

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

NOTICE OF CONVERSION

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Credit Agreement.

Pursuant to Section 2.11 of the Term Loan Credit Agreement, the Borrower hereby
requests a Conversion of Loans of one Type into Loans of another Type under the
Term Loan Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Credit Agreement:

 

  1. The requested date of such Conversion is             , 20    .

 

  2. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

[    ] Base Rate Loan

[    ] LIBOR Loan

 

  3. The aggregate principal amount of the Loans subject to the requested
Conversion is $         and the portion of such principal amount subject to such
Conversion is $        .13

 

 

13  Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount.

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

[    ] Base Rate Loan [    ] LIBOR Loan, with an initial Interest Period for a
duration of: [Check one box only]

[    ] one month

 

[    ] three months

 

[    ] six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, no Default or Event of
Default exists or will exist.

[Remainder of this page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

BORROWER: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership By:

 

Name:

 

Title:

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

NOTE

 

$                     , 20    

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                     or registered assigns (the “Lender”), in care of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), to Wells Fargo Bank, National Association, Minneapolis Loan Center of
Administrative Agent, 608 2nd Avenue South, 11th Floor, MAC N9303-110,
Minneapolis, MN 55402, Attention Sherif Abdel-Aziz, Loan No. 1013657, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of          AND     /100 DOLLARS ($        ), or such lesser
amount as shall equal the aggregate unpaid principal amount of Loans made by the
Lender to the Borrower under the Term Loan Credit Agreement (as defined below),
on the dates and in the principal amounts provided in the Term Loan Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Term Loan Credit Agreement.

This Note is one of the “Notes” referred to in the Term Loan Credit Agreement,
dated as of March 31, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.6 thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Term Loan Credit Agreement. The Term Loan
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

[This Note is given in replacement of the Note, dated              , 20     (the
“Prior Note”), in the original principal amount of $         previously
delivered to the Lender under the Term Loan Credit Agreement. THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR NOTE. THIS NOTE SHALL BE
EFFECTIVE FROM AND AFTER THE DATE HEREOF AND SHALL SUPERSEDE THE PRIOR NOTE IN
ALL RESPECTS.]

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Remainder of this page intentionally left blank.]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date written above.

 

BORROWER: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership By:

 

Name:

 

Title:

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Reference is made to the Term Loan Credit Agreement, dated as March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”), by and among HUDSON PACIFIC PROPERTIES, L.P., a
Maryland limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Term Loan Credit Agreement.

Pursuant to Section 9.3 of the Term Loan Credit Agreement, the undersigned
hereby certifies, in its capacity as an officer of the Borrower and not in its
individual capacity, to the Administrative Agent and the Lenders that:

1. (a) The undersigned has reviewed the terms of the Term Loan Credit Agreement
and has made a review of the transactions, financial condition and other affairs
of the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on,             , 20    , and (b) such review has not disclosed
the existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute(s) (a) Default(s) or (an) Event(s) of Default and the actions
which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)].

2. Schedule 1 attached hereto accurately and completely sets forth (i) the
calculations required to establish compliance with Section 10.1 of the Term Loan
Credit Agreement on the date of the financial statements for the accounting
period set forth above and (ii) a list of all assets included in the calculation
of Unencumbered Asset Value and discloses which assets have been added or
removed from such calculation since the previous list was delivered to the
Administrative Agent.

3. Schedule 2 sets forth a statement of Funds From Operations.

4. Schedule 3 sets forth a report of newly acquired Properties, including the
Net Operating Income, cost and mortgage debt of each such Property.

5. As of the date hereof the aggregate outstanding principal amount of all
outstanding Loans are less than or equal to the aggregate amount of the
Commitments.

6. Attached hereto as Schedule 4 are copies of amendments to charter documents
of Loan Parties made since delivery of the last Compliance Certificate.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Compliance Certificate on and as of             , 20    .

 

 

Name:

 

Title:

 

 

G-2



--------------------------------------------------------------------------------

SCHEDULE 1

[To be attached by Borrower]

 

G-3



--------------------------------------------------------------------------------

SCHEDULE 2

[To be attached by Borrower]

 

G-4



--------------------------------------------------------------------------------

SCHEDULE 3

[To be attached by Borrower]

 

G-5



--------------------------------------------------------------------------------

SCHEDULE 4

[To be attached by Borrower]

 

G-6



--------------------------------------------------------------------------------

EXHIBIT H

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership
Administrative Agent: Wells Fargo Bank, National Association Loan: Loan number
1013657 made pursuant to that certain Term Loan Credit Agreement, dated as of
March 31, 2015, among Borrower, Administrative Agent, Lenders and the other
parties thereto from time to time, as amended from time to time (as amended, the
“Term Loan Credit Agreement”) Effective Date:

Check applicable box:

 

¨ New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan. ¨ Replace Previous Agreement – This is a replacement
Disbursement Instruction Agreement. All prior instructions submitted in
connection with this Loan are cancelled as of the Effective Date set forth
above.

This Disbursement Instruction Agreement (this “Agreement”) must be signed by the
Borrower and is used for the following purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to Section 2.5(b) of the Term Loan Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

H-1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers: Administrative Agent is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

“N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below. Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account
Number: Further Credit Information/Instructions:

 

H-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers: Administrative Agent is authorized to accept one or
more Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

“N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

 

1.    2.    3.   

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below. Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account
Number: Further Credit Information/Instructions:

 

H-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

BORROWER: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership By:

 

Name:

 

Title:

 

 

H-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement or the Term Loan Credit
Agreement, as applicable.

Disbursement Requests. Except as expressly provided in the Term Loan Credit
Agreement, Administrative Agent must receive Disbursement Requests in writing.
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable. Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made.
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Term Loan Credit
Agreement.



Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

H-5



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

H-6



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                 , 20    

 

I-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                 , 20    

 

I-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                 , 20    

 

I-3



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Credit Agreement or any other Loan Document, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                 , 20    

 

I-4